--------------------------------------------------------------------------------

Exhibit 10.1

 
 
Published CUSIP Number: 19211UAC2
Revolver CUSIP Number: 19211UAD0


CREDIT AGREEMENT


Dated as of September 29, 2017


among


COEUR MINING, INC.,


as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,


as the Guarantors,


BANK OF AMERICA, N.A.,


as Administrative Agent, Swingline Lender and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO


ROYAL BANK OF CANADA,


as Syndication Agent


Arranged By:
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 
as Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
35
1.03
Accounting Terms
36
1.04
Rounding
36
1.05
Times of Day
37
1.06
Letter of Credit Amounts
37
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
37
2.01
Revolving Loans
37
2.02
Borrowings, Conversions and Continuations of Loans
37
2.03
Letters of Credit
39
2.04
Swingline Loans
47
2.05
Prepayments
50
2.06
Termination or Reduction of Aggregate Revolving Commitments
51
2.07
Repayment of Loans
51
2.08
Interest
51
2.09
Fees
52
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
53
2.11
Evidence of Debt
53
2.12
Payments Generally; Administrative Agent’s Clawback
54
2.13
Sharing of Payments by Lenders
55
2.14
Cash Collateral
56
2.15
Defaulting Lenders
57
2.16
Incremental Facility Loans
59
2.17
Amend and Extend Transactions
61
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
62
3.01
Taxes
62
3.02
Illegality
67
3.03
Inability to Determine Rates
67
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
68
3.05
Compensation for Losses
70
3.06
Mitigation Obligations; Replacement of Lenders
70
3.07
Survival
71
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
71
4.01
Conditions of Initial Credit Extension
71
4.02
Conditions to all Credit Extensions
73
ARTICLE V REPRESENTATIONS AND WARRANTIES
74
5.01
Existence, Qualification and Power
74
5.02
Authorization; No Contravention
74
5.03
Governmental Authorization; Other Consents
74
5.04
Binding Effect
74
5.05
Financial Statements; No Material Adverse Effect
75
5.06
Litigation
75
5.07
No Default
75

i

--------------------------------------------------------------------------------



5.08
Ownership of Property; Expropriation
76
5.09
Environmental Compliance
76
5.10
Insurance
77
5.11
Taxes
77
5.12
ERISA Compliance
77
5.13
Subsidiaries
78
5.14
Margin Regulations; Investment Company Act
78
5.15
Disclosure
79
5.16
Compliance with Laws
79
5.17
Intellectual Property
79
5.18
Solvency
79
5.19
Perfection of Security Interests in the Collateral
80
5.20
Business Locations; Taxpayer Identification Number
80
5.21
Labor Matters
80
5.22
Mining Rights
80
5.23
OFAC
81
5.24
Anti-Corruption Laws
81
5.25
No EEA Financial Institution
81
ARTICLE VI AFFIRMATIVE COVENANTS
81
6.01
Financial Statements
81
6.02
Certificates; Other Information
82
6.03
Notices
84
6.04
Payment of Taxes
85
6.05
Preservation of Existence, Etc
85
6.06
Maintenance of Properties
85
6.07
Maintenance of Insurance
85
6.08
Compliance with Laws and Contracts
86
6.09
Books and Records
86
6.10
Inspection Rights
86
6.11
[Reserved]
87
6.12
ERISA Compliance
87
6.13
Additional Guarantors
87
6.14
Pledged Assets
87
6.15
Anti-Corruption Laws
88
6.16
Post-Closing Requirements
88
ARTICLE VII NEGATIVE COVENANTS
88
7.01
Liens
88
7.02
Investments
91
7.03
Indebtedness
93
7.04
Fundamental Changes
95
7.05
Dispositions
96
7.06
Restricted Payments
98
7.07
Change in Nature of Business
99
7.08
Transactions with Affiliates
99
7.09
Burdensome Agreements
100
7.10
Use of Proceeds
101
7.11
Financial Covenants
101
7.12
Prepayment of Certain Indebtedness, Etc
101

ii

--------------------------------------------------------------------------------



7.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
102
7.14
Sanctions
102
7.15
Anti-Corruption Laws
102
7.16
Designation of Subsidiaries
102
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
104
8.01
Events of Default
104
8.02
Remedies Upon Event of Default
106
8.03
Application of Funds
107
ARTICLE IX ADMINISTRATIVE AGENT
108
9.01
Appointment and Authority
108
9.02
Rights as a Lender
108
9.03
Exculpatory Provisions
109
9.04
Reliance by Administrative Agent
110
9.05
Delegation of Duties
110
9.06
Resignation of Administrative Agent
110
9.07
Non-Reliance on Administrative Agent and Other Lenders
112
9.08
No Other Duties; Etc
112
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
112
9.10
Collateral and Guaranty Matters
113
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
114
ARTICLE X GUARANTY
115
10.01
The Guaranty
115
10.02
Obligations Unconditional
115
10.03
Reinstatement
116
10.04
Certain Additional Waivers
116
10.05
Remedies
116
10.06
Rights of Contribution
117
10.07
Guarantee of Payment; Continuing Guarantee
117
10.08
Keepwell
118
ARTICLE XI MISCELLANEOUS
118
11.01
Amendments, Etc
118
11.02
Notices; Effectiveness; Electronic Communications
120
11.03
No Waiver; Cumulative Remedies; Enforcement
122
11.04
Expenses; Indemnity; Damage Waiver
123
11.05
Payments Set Aside
125
11.06
Successors and Assigns
125
11.07
Treatment of Certain Information; Confidentiality
129
11.08
Rights of Setoff
130
11.09
Interest Rate Limitation
131
11.10
Counterparts; Integration; Effectiveness
131
11.11
Survival of Representations and Warranties
131
11.12
Severability
132
11.13
Replacement of Lenders
132
11.14
Governing Law; Jurisdiction; Etc
133
11.15
Waiver of Jury Trial
134
11.16
No Advisory or Fiduciary Responsibility
134

iii

--------------------------------------------------------------------------------



11.17
Electronic Execution of Assignments and Certain Other Documents
135
11.18
USA PATRIOT Act Notice
135
11.19
Subordination of Intercompany Indebtedness
135
11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
135
11.21
ERISA Representation
135



SCHEDULES
 

2.01
Commitments and Applicable Percentages

2.03
Existing Letters of Credit

4.01
Mortgaged Properties

5.03
Consents

5.10
Insurance

5.12
ERISA Plans

5.13
Subsidiaries

5.17
IP Rights

5.20(a)
Locations of Real Property

5.20(b)
Location of Chief Executive Office, Taxpayer Identification Number, Etc.

5.20(c)
Changes in Legal Name, State of Formation and Structure

5.21
Labor Matters

7.01
Liens Existing on the Closing Date

7.02
Investments Existing on the Closing Date

7.03
Indebtedness Existing on the Closing Date

11.02
Certain Addresses for Notices

 
EXHIBITS
 

1.01
Form of Secured Party Designation Notice

2.02
Form of Loan Notice

2.04
Form of Swingline Loan Notice

2.05
Form of Notice of Loan Prepayment

2.11(a)
Form of Note

3.01
Forms of U.S. Tax Compliance Certificates

6.02
Form of Compliance Certificate

6.13
Form of Joinder Agreement

11.06(b)
Form of Assignment and Assumption

11.06(b)(iv)
Form of Administrative Questionnaire

 
iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of September 29, 2017 among COEUR
MINING, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
 
1.01          Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business, division of or
other business unit of, another Person or (b) at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $200,000,000.
 
“Agreement” means this Credit Agreement.
 

--------------------------------------------------------------------------------



“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages shall be subject to adjustment
as provided in Section 2.15.
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
 
Pricing Tier
Consolidated Net Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurodollar Rate Loans
Base Rate Loans
1
< 1.00:1.00
0.35%
2.00%
2.00%
1.00%
2
< 2.00:1.00 but ≥ 1.00:1.00
0.40%
2.25%
2.25%
1.25%
3
< 3.00:1.00 but ≥ 2.00:1.00
0.45%
2.50%
2.50%
1.50%
4
≥ 3.00:1.00
0.50%
2.75%
2.75%
1.75%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.02(b), whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.02(b)
for the fiscal quarter ending December 31, 2017 shall be determined based upon
Pricing Tier 2. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
 
2

--------------------------------------------------------------------------------



“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.
 
“Available Amount” means, at any time, an amount (which shall not be less than
zero) equal to:
 
(i)          $25,000,000; plus
 
(ii)          50% of Consolidated Net Income for the period (taken as one
accounting period) from the Closing Date to the end of the Borrower’s most
recently ended fiscal quarter for which financial statements are available (or,
if Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus
 
(iii)          100% of the aggregate net cash proceeds and the fair market
value, as determined in good faith by the board of directors of the Borrower, of
property and marketable securities received by the Borrower since the Closing
Date as a contribution to its common equity capital or from the issue or sale of
Qualified Equity Interests of the Borrower (other than in a Permitted Warrant
Transaction) or from the issue or sale of convertible or exchangeable
Disqualified Equity Interests of the Borrower or convertible or exchangeable
debt securities of the Borrower, in each case that have been converted into or
exchanged for Qualified Equity Interests of the Borrower (other than Qualified
Equity Interests and convertible or exchangeable Disqualified Stock or debt
securities sold to a Subsidiary of the Borrower); plus
 
(iv)          to the extent that any Investment made pursuant to Section 7.02(p)
is (a) sold or otherwise cancelled, liquidated or repaid, or (b) made in an
entity that subsequently becomes a Restricted Subsidiary of the Borrower, the
initial amount of such Investment (or, if less, the amount of cash or the fair
market value, as determined in good faith by the board of directors of the
Borrower, of property and marketable securities, in each case received upon
repayment or sale); plus
 
(v)          to the extent that any Unrestricted Subsidiary designated as such
after the Closing Date is redesignated as a Restricted Subsidiary after the
Closing Date, the lesser of (a) the fair market value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation or (b) such
fair market value as of the date on which such Subsidiary was originally
designated as an Unrestricted Subsidiary after the Closing Date; plus
 
(vi)          100% of any dividends received in cash and the fair market value,
as determined in good faith by the board of directors of the Borrower, of
property and marketable securities received by a Loan Party after the Closing
Date from an Unrestricted Subsidiary, to the extent that such dividends were not
otherwise included in the Consolidated Net Income for such period; minus
 
(vii)          the aggregate amount of Investments made pursuant to Section
7.02(p), Restricted Payments made pursuant to Section 7.06(g) and prepayments
made pursuant to Section 7.12(b)(ii) made during the period commencing on the
Closing Date and ending on or prior to such time.
 
3

--------------------------------------------------------------------------------



“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the L/C Issuer and/or
(c) if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
4

--------------------------------------------------------------------------------



“Cash Equivalents” means, as at any date, (a) United States dollars, Canadian
dollars, Australian dollars, New Zealand dollars, Mexican pesos, Argentine
pesos, Chilean pesos and Bolivian bolivianos or such other local currencies held
by the Borrower and its Restricted Subsidiaries, or in a demand deposit account
in the name of the Borrower or any Restricted Subsidiary, from time to time in
the ordinary course of business; (b) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities of not more than one year from the date of acquisition; (c)
certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition and bankers’ acceptances with
maturities not exceeding six months, in each case, with any Lender or with any
commercial bank the long-term debt of which is rated at the time of acquisition
thereof at least “A” or better from either S&P or Moody’s, or carrying the
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and having
combined capital and surplus in excess of $500,000,000 (or its foreign currency
equivalent); provided that Cash Equivalents may include certificates of deposit
and Eurodollar time deposits at a commercial bank that does not meet the ratings
or capital requirements set forth above, in an aggregate amount at any time
outstanding, not to exceed, as of any date of calculation, $1,000,000; (d)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)
above; (e) commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P, or carrying the equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments and, in each case, maturing within one year
after the date of acquisition; and (f) money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(a) through (e) of this definition.
 
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
 
“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (c) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.
 
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.
 
“CFC Indebtedness” means Indebtedness owed by a Specified Foreign Subsidiary or
a FSHCO to a Loan Party.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
5

--------------------------------------------------------------------------------



“Change of Control” means an event or series of events by which:
 
(a)                any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Voting Stock of the Borrower
representing 30% or more of the combined voting power of all Voting Stock of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
(b)               there shall have occurred under any indenture or other
agreement or instrument evidencing any Indebtedness of the Borrower or any
Restricted Subsidiary of the Borrower in excess of the Threshold Amount any
“change in control” or similar defined event (as defined in such indenture or
other agreement or instrument) constituting an event of default thereunder or
obligating the Borrower or any of its Restricted Subsidiaries to repurchase,
redeem or repay all or any part of the Indebtedness provided for therein.
 
“Closing Date” means September 29, 2017.
 
“Coeur Alaska” means Coeur Alaska, Inc., a Delaware corporation.
 
“Coeur Mexicana” means Coeur Mexicana S.A. de C.V., a company organized under
the laws of Mexico.
 
“Coeur Rochester” means Coeur Rochester, Inc., a Delaware corporation.
 
“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents; provided that, for the
avoidance of doubt, Excluded Property shall not constitute Collateral.
 
“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 6.14 or any of the Loan
Documents.
 
“Collateral Foreign Subsidiary” means any Restricted Subsidiary that is: (a) a
Specified Foreign Subsidiary, (b) a FSHCO, (c) a direct or indirect Subsidiary
of the Borrower that is treated as a disregarded entity for United States
Federal income tax purposes and that directly or through one or more disregarded
entities, owns 65% or more of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) of
any Specified Foreign Subsidiary or FSHCO, or (d) any other Subsidiary, the
pledge of whose Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956 2(c)(2)) or whose provision of a Guarantee under the Loan
Documents could constitute an investment in “United States property” within the
meaning of Section 956 of the Internal Revenue Code by a CFC with respect to
which the Borrower is a “United States shareholder” within the meaning of
Section 951 of the Internal Revenue Code or otherwise result in a material
adverse tax consequence to the Borrower or one of its Subsidiaries, as
reasonably determined by the Borrower (in consultation with the Administrative
Agent) and specified in writing.
 
6

--------------------------------------------------------------------------------



“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to the sum of:
 
(a)          Consolidated Net Income for such period plus
 
(b)          the following, without duplication, to the extent deducted in
calculating such Consolidated Net Income, without duplication: (i) provision for
taxes based on income or profits of the Borrower and its Restricted Subsidiaries
for such period; (ii) Consolidated Interest Charges for such period; (iii)
depreciation, amortization (including amortization of intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash charges and expenses (excluding any such non-cash charge or
expense to the extent that it represents an accrual of or reserve for cash
charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of the Borrower and its
Restricted Subsidiaries for such period; (iv) all unusual or non-recurring
charges or expenses and all restructuring charges and expenses of the Borrower
and its Restricted Subsidiaries for such period, provided that the aggregate
amount of such cash charges or expenses added back under this clause (b)(iv)
shall not exceed 15% of Consolidated EBITDA (calculated prior to giving effect
to such addback); and (v) all integration costs or costs associated with
establishing new facilities, provided that the aggregate amount of all costs or
expenses added back under this clause (b)(v) shall not exceed $15,000,000 in any
consecutive four-quarter period; minus
 
(c)          the following, to the extent included in calculating such
Consolidated Net Income: (i) any foreign currency translation gains (including
gains related to currency remeasurements of Indebtedness) of the Borrower and
its Restricted Subsidiaries for such period; and (ii) non-cash income, gains or
credits for such period, other than the accrual of revenue in the ordinary
course of business; plus
 
(d)          the amount of net cost savings and operating expense reductions
relating to transactions consummated or initiatives implemented by the Borrower
or any Restricted Subsidiary and projected by the Borrower in good faith to
result from actions taken (which will be added to Consolidated EBITDA as so
projected until fully realized and calculated on a Pro Forma Basis as though
such cost savings and operating expense reductions had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such actions, provided, that, (1) a duly completed certificate
signed by a Responsible Officer of the Borrower shall be delivered to the
Administrative Agent certifying that such net cost savings or operating expense
reductions are reasonably identifiable and/or reasonably anticipated to be
realized as a result of actions taken, (2) such net cost savings or operating
expense reductions are otherwise reasonably acceptable to the Administrative
Agent, and (3) no such addbacks shall be permitted for any period after the
eighteen-month anniversary of such transaction or notification by the Borrower
to the Administrative Agent of such initiative, as applicable.
 
7

--------------------------------------------------------------------------------



“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) the
principal amount of all non-contingent reimbursement obligations in respect of
drawn letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties and similar instruments; (c) the principal amount
of all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts or similar obligations to a trade
creditor and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation unless such obligation is not paid promptly after
becoming due and payable and (iii) accruals for payroll or other employee
compensation and other liabilities accrued in the ordinary course of business);
(d) all purchase money Indebtedness; (e) all Attributable Indebtedness; (f) all
Disqualified Equity Interests of such Person; (g) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and (h) all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which any Loan Party or
any Restricted Subsidiary is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for the most recently completed
four fiscal quarters.
 
“Consolidated Net Income” means, with respect to the Borrower (the specified
Person) for any period, the aggregate of the net income (loss) of such Person
and its Restricted Subsidiaries for such period, on a consolidated basis
(excluding the net income (and loss) of any Unrestricted Subsidiary of such
Person), determined in accordance with GAAP and without any reduction in respect
of preferred stock dividends; provided that: all extraordinary gains and losses
and all gains and losses realized in connection with any Disposition,
discontinued operations or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain or loss, will be excluded; (b) the net income (and loss) of any
Person that is not a Restricted Subsidiary or that is accounted for by the
equity method of accounting will be included only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or a
Restricted Subsidiary of the Person; (c) solely for the purpose of determining
the amount available under clause (ii) of the definition of “Available Amount”,
the net income (and loss) of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that net income is not at the date of
determination permitted by operation of any statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;
provided that Consolidated Net Income of such Person shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) by such Person to the Borrower or
another Restricted Subsidiary thereof in respect of such period, to the extent
not already included therein; (d) the cumulative effect of a change in
accounting principles will be excluded; (e) non-cash gains and losses
attributable to movement in the mark-to-market valuation of Swap Contracts and
non-cash mark-to-market adjustments in respect of any Deferred Revenue Financing
Arrangement will be excluded; (f) any amortization of deferred charges resulting
from the application of Accounting Standards Codification 470-20— Debt With
Conversion and Other Options will be excluded; (g) any impairment charge or
asset write-off, including, without limitation, impairment charges or asset
write-offs related to intangible assets, long-lived assets or investments in
debt and equity securities, in each case pursuant to GAAP, will be excluded; (h)
any non-cash compensation expense recorded from grants of stock appreciation or
similar rights, stock options, restricted stock or other rights to officers,
director or employees will be excluded; and (i) any net gain or loss from
currency transaction gains or losses will be excluded.
8

--------------------------------------------------------------------------------



“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) (i) Consolidated Funded Indebtedness as of such date minus (ii) the
aggregate amount of Unrestricted Cash in excess of $50,000,000 as of such date,
to (b) Consolidated EBITDA for the most recently completed four fiscal quarters.
 
“Consolidated Net Tangible Assets” means, as of any date of determination, the
total consolidated assets of the Borrower and its Restricted Subsidiaries, as
shown on the most recent consolidated balance sheet of the Borrower that is
available internally, minus all current liabilities of the Borrower and its
Restricted Subsidiaries reflected on such consolidated balance sheet and minus
total goodwill and other intangible assets of the Borrower and its Restricted
Subsidiaries reflected on such consolidated balance sheet, all calculated on a
consolidated basis in accordance with GAAP; provided that, for purposes of
calculating “Consolidated Net Tangible Assets” for purposes of testing the
covenants under this Agreement in connection with any transaction, the total
consolidated assets, current liabilities, total goodwill and other intangible
assets of the Borrower and its Restricted Subsidiaries shall be adjusted to
reflect any acquisitions and dispositions of assets that have occurred during
the period from the date of the applicable balance sheet through the applicable
date of determination, including any such transactions occurring on the date of
determination.
 
“Consolidated Tangible Net Worth” means, at any particular time, the
consolidated shareholders’ equity of the Borrower and its Restricted
Subsidiaries at such time less the aggregate of the amounts, at such time, which
would, in accordance with GAAP, be classified upon the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as goodwill (without
taking into account any future income tax assets that may be classified as
goodwill), intangible assets and accumulated other comprehensive income.
 
“Consolidated Total Assets” means , as of any date of determination, total
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
9

--------------------------------------------------------------------------------



“Convertible Indebtedness” means Indebtedness of the Borrower (which may be
guaranteed by the Guarantors) permitted to be incurred under the terms of this
Agreement that is either (a) convertible into common stock of the Borrower (and
cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such common stock) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of the Borrower and/or cash
(in an amount determined by reference to the price of such common stock).
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
 
“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.
10

--------------------------------------------------------------------------------



“Deferred Revenue Financing Arrangement” means (x) the Franco-Nevada Agreement,
and (y) any transaction entered into after the Closing Date with a structure
that is substantively similar to the transactions described above in the
foregoing clause (x) and any other transaction that is customary in the mining
business (as determined in good faith by the Borrower) pursuant to which (a) the
Borrower or any of its Restricted Subsidiaries receives cash advances, deposits
or other consideration in respect of future revenues from the sale of a right to
receive an interest in future revenues or metal production from specified
mineral assets to a Person other than an Affiliate, (b) such advances or
deposits or other consideration are recorded as long-term liabilities (other
than amounts recorded as current portions thereof), but not as debt determined
in accordance with GAAP, on the consolidated balance sheet of the Borrower and
(c) such long-term liability is amortized upon the delivery or sale of such
mineral assets.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
 
“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Disposition that is designated as “Designated Non-cash
Consideration” pursuant to an officer’s certificate delivered to the
Administrative Agent, setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale,
redemption or payment of, on or with respect to such Designated Non-cash
Consideration.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Restricted Subsidiary,
including any Sale and Leaseback Transaction and any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith, but excluding any Recovery Event
and any issuance of Equity Interests.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests that are not
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Equity Interests that are not Disqualified Equity Interests), in
whole or in part, or requires the payment of any scheduled cash dividend or any
other scheduled payment constituting a return of capital, in each case at any
time on or prior to ninety-one (91) days after the Maturity Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt or debt securities or (ii) any Equity Interests referred
to in clause (a) above, in each case at any time prior to ninety-one (91) days
after the Maturity Date. Notwithstanding the preceding sentence, any Equity
Interests that would constitute Disqualified Equity Interests solely because the
holders of the Equity Interests have the right to require the Borrower to
repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Equity Interests if the terms of
such Equity Interests provide that the Borrower may not repurchase or redeem any
such Equity Interests pursuant to such provisions unless such repurchase or
redemption complies with Section 7.06 hereof. The amount of Disqualified Equity
Interests deemed to be outstanding at any time for purposes of this Agreement
will be the maximum amount that the Borrower and its Restricted Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Equity Interests, exclusive of
accrued dividends.
 
11

--------------------------------------------------------------------------------



“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the Laws of any state of the United States or the District of Columbia.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
 
“Environmental Claim” means any claim, liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination, but excluding any Convertible Indebtedness and any other debt
security that is convertible into or exchangeable for shares of capital stock of
such Person.
 
12

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a Multiemployer Plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Rate” means:
 
(a)                for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
 
(b)               for any interest rate calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to the LIBOR Rate, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;
 
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
 
13

--------------------------------------------------------------------------------



“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Property” means, with respect to any Loan Party, (a) any Excluded Real
Property, (b)  any IP Rights for which a perfected Lien thereon is not effected
either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) any
personal property (other than personal property described in clause (b) above)
for which the attachment or perfection of a Lien thereon is not governed by the
Uniform Commercial Code, (d) any asset the perfection of a security interest in
which requires notation of such security interest on the certificate of title
thereto, (e) letter-of-credit rights (other than to the extent such rights
constitute supporting obligations of other collateral with respect to which a
security interest can be perfected by filing a UCC-1 financing statement), (f)
commercial tort claims with a value below $1,000,000 or as to which legal
proceedings have not been instituted, (g) any asset if the granting of a
security interest or pledge in such asset to secure the Obligations would be
prohibited by any law, rule or regulation or agreements with any Governmental
Authority or would require the consent, approval, license or authorization of
any Governmental Authority unless such consent, approval, license or
authorization has been received, (h) any Equity Interests to the extent not
required to be pledged to secure the Obligations pursuant to Section 6.14(a),
(i) Equity Interests in any joint venture or Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, to the extent that granting a pledge of or a security
interest in such Equity Interests would not be permitted by the terms of such
joint venture or such Restricted Subsidiary’s Organization Documents, (j) CFC
Indebtedness (but not the proceeds thereof), (k) any (A) lease or other
agreement relating to a purchase money obligation, capital lease, or Sale and
Leaseback Transaction, or any property being leased or purchased thereunder, or
the proceeds or products thereof and (B) any license or other agreement not
referred to in clause (A) (or any rights or interests thereunder), in each case,
to the extent that a grant of a security interest therein to secure the
Obligations would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto, (l) any
United States intent-to-use trademark applications or intent-to-use service mark
applications to the extent and for so long as the grant of a security interest
therein to secure the Obligations would impair the validity or enforceability
of, or render void or voidable or result in the cancellation of, a Loan Party’s
right, title or interest therein or any trademark or service mark issued as a
result of such application under applicable Federal law, (m) Equity Interests in
Unrestricted Subsidiaries, (n) any margin or collateral posted by the Borrower
or any Subsidiary or any counterparty to a Swap Contract permitted hereunder
with respect to such Swap Contract as a result of any regulatory requirement,
swap clearing organizational rule, or other similar regulation, rule, or
requirement, (o) any Equity Interests in Coeur Mexicana, (p) any other asset to
the extent the granting of a security interest in such asset could result in an
investment in “United States property” by a CFC with respect to which a Loan
Party is a “United States shareholder” within the meaning of section 956 of the
Internal Revenue Code or any other assets to the extent the granting of a
security interest in such assets could result in material adverse tax
consequences to the Borrower or any of its Restricted Subsidiaries, as
reasonably determined by the Borrower in consultation with the Administrative
Agent and, in each case, specified in writing and (q) any asset in circumstances
where the Administrative Agent and the Borrower reasonably agree that the cost
of obtaining or perfecting a security interest in such asset is excessive in
relation to the benefit to the Lenders afforded thereby.
 
“Excluded Real Property” means any owned or leased real property (a) which is
located outside of the United States, or (b) that, when aggregated with all
other contiguous (or substantially contiguous) real property of any Loan Party,
(i) has a purchase price not in excess of $3,000,000, (ii) is estimated not to
contain precious metal reserves worth more than $5,000,000, and (iii) is neither
a material nor integral part of any active mine or mining operation of any Loan
Party or any other Restricted Subsidiary.
 
14

--------------------------------------------------------------------------------



“Excluded Subsidiary” means any Subsidiary that is: (a) a Foreign Subsidiary,
(b) a Specified Foreign Subsidiary, (c) a FSHCO, (d) an Immaterial Subsidiary,
(e) an Unrestricted Subsidiary, or (f) any Subsidiary described in clause (d) of
the definition of “Collateral Foreign Subsidiary”. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, at no time shall
Coeur Alaska, Coeur Rochester, Wharf or any Subsidiary owning any of the assets
or property comprising the Kensington Mine, the Rochester Mine or the Wharf Mine
constitute Excluded Subsidiaries. No Subsidiary that Guarantees the Senior Notes
or any other Indebtedness of the Loan Parties in excess of the Threshold Amount
may be an Excluded Subsidiary.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Future Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.08 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply to only the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Existing Letters of Credit” means the Letters of Credit issued by Bank of
America, N.A. prior to the Closing Date and identified on Schedule 2.03.
 
“Extended Revolving Commitment” means any Revolving Commitments the maturity of
which shall have been extended pursuant to Section 2.17.
 
“Extended Revolving Loans” means any Loans made pursuant to the Extended
Revolving Commitments.
 
15

--------------------------------------------------------------------------------



“Extension” has the meaning specified in Section 2.17.
 
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for any Extended Revolving Commitments
pursuant to Section 2.17, which shall be consistent with the applicable
provisions of this Agreement and otherwise satisfactory to the parties thereto.
Each Extension Amendment shall be executed by the Administrative Agent, the L/C
Issuer and/or the Swingline Lender (to the extent Section 2.17 would require the
consent of the L/C Issuer and/or the Swingline Lender, respectively, for the
amendments effected in such Extension Amendment), the applicable Loan Parties
and the other parties specified in Section 2.17 (but not any other Lender). Any
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Section 4.01, all to
the extent reasonably requested by the Administrative Agent or the other parties
to such Extension Amendment.
 
“Extension Offer” has the meaning specified in Section 2.17
 
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification and reimbursement obligations), and (c) all Letters of Credit
have terminated or expired (other than Letters of Credit that have been Cash
Collateralized).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
 
“Fee Letter” means the letter agreement, dated August 30, 2017 among the
Borrower, the Administrative Agent and the Arranger.
 
“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.
 
“Franco-Nevada Agreement” means the gold purchase and sale agreement entered
into by Coeur Mexicana and Franco-Nevada (Barbados) Corporation on October 2,
2014, in each case as in effect on the Closing Date and as may be amended,
modified, supplemented, extended or renewed from time to time, so long as any
such amendment, modification, supplement, extension or renewal is not more
disadvantageous to the Lenders in any material respect than the terms of the
agreements in effect on the Closing Date.
 
16

--------------------------------------------------------------------------------



“FSHCO” means any Subsidiary all or substantially all of the assets of which
consist, directly or indirectly through other FSHCOs, of Equity Interests of one
or more Specified Foreign Subsidiaries (or Indebtedness of such Specified
Foreign Subsidiary).
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
 
17

--------------------------------------------------------------------------------



“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 6.13 or otherwise, (c) for purposes of
Article X, with respect to (i) Obligations under any Secured Hedge Agreement,
(ii) Obligations under any Secured Cash Management Agreement and (iii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.08) under the Guaranty, the Borrower, and (d) the
successors and permitted assigns of the foregoing; provided, in each case, that
no Excluded Subsidiary shall be required to become a Guarantor.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article X.
 
“Hazardous Materials” means all substances or wastes defined or regulated under
any Environmental Law as explosive, radioactive, hazardous or toxic, including
petroleum or petroleum distillates, fractions or by-products, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes.
 
“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (ii) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (iii) within 30 days
after the time it enters into the applicable Swap Contract, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Swap Contract; provided,
in the case of a Secured Hedge Agreement with a Person who is no longer a Lender
(or Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement.
 
“Honor Date” has the meaning set forth in Section 2.03(c).
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
“Immaterial Subsidiary” means, as of any date of determination, a Restricted
Subsidiary now existing or hereafter acquired or formed (other than any such
Restricted Subsidiary that is a Loan Party) which, on a consolidated basis for
such Subsidiary and its Restricted Subsidiaries, (i) for the most recent four
fiscal quarter period ending on or prior to such date accounted for less than
2.0% of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries and (ii) as of the last day of such period of four fiscal quarters
was the owner of less than 2.0% of the Consolidated Tangible Net Worth of the
Borrower and its Restricted Subsidiaries; provided that at no time shall (x) the
total assets of all Immaterial Subsidiaries exceed 5.0% of the Consolidated
Tangible Net Worth, or (y) the total gross revenues of all Immaterial
Subsidiaries, for the most recent four fiscal quarter period ending on or prior
to such date, account for more than 5.0% of the gross revenues of the Borrower
and its Restricted Subsidiaries.
 
18

--------------------------------------------------------------------------------



“Incremental Facilities” has the meaning specified in Section 2.16.
 
“Incremental Facility Amendment” has the meaning specified in Section 2.16.
 
“Incremental Facility Loans” has the meaning specified in Section 2.16.
 
“Incremental Request” has the meaning specified in Section 2.16.
 
“Incremental Revolving Commitments” has the meaning specified in Section 2.16.
 
“Incremental Revolving Loans” has the meaning specified in Section 2.16.
 
“Incremental Term Facility” has the meaning specified in Section 2.16.
 
“Incremental Term Loans” has the meaning specified in Section 2.16.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)                all obligations for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b)               the maximum amount of all direct or contingent obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties and similar instruments;
 
(c)                all Swap Contracts (measured at the Swap Termination Value);
 
(d)               all obligations to pay the deferred purchase price of property
or services (other than (i) trade accounts or similar obligations to a trade
creditor and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation unless such obligation is not paid promptly after
becoming due and payable and (iii) accruals for payroll or other employee
compensation and other liabilities accrued in the ordinary course of business);
 
(e)                indebtedness (excluding prepaid interest thereon) secured by
a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, but limited to the lesser of the fair market
value of such property and the principal amount of such Indebtedness if recourse
is solely to such property;
 
(f)                all Attributable Indebtedness;
 
(g)                all Disqualified Equity Interests;
 
(h)               all Guarantees of such Person in respect of any of the
foregoing; and
 
(i)                 all Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company or similar
entity) in which such Person is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.
 
19

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swingline Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:
 
(a)                any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
(b)               any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)                no Interest Period shall extend beyond the Maturity Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in the form of (a) the purchase or other acquisition
of Equity Interests of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, except as
otherwise expressly provided herein, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
20

--------------------------------------------------------------------------------



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 6.13 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 6.13 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.
 
“Kensington Mine” means the underground gold mine owned by Coeur Alaska located
north of Juneau, Alaska.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in each case pursuant to Section 2.03(c).
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.
 
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.
 
21

--------------------------------------------------------------------------------



“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity” means, as of any date of determination, the total of (a) the
Aggregate Revolving Commitments as of such date minus (b) the Total Revolving
Oustandings as of such date plus (c) Unrestricted Cash as of such date.
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swingline Loan, and shall include as the
context requires, any Incremental Facility Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, each Incremental Facility
Amendment, each Extension Amendment, and the Fee Letter (but specifically
excluding Secured Hedge Agreements and any Secured Cash Management Agreements).
 
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
22

--------------------------------------------------------------------------------



“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Loan Parties and their Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
 
“Maturity Date” means September 29, 2021; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.
 
“Mining Rights” means all interests in the surface of any lands, the minerals in
(or that may be extracted from) any lands, all royalty agreements, water rights,
patented and unpatented mining and millsite claims, fee interests, mineral
leases, mining licenses, profits-a-prendre, joint ventures and other leases,
rights-of-way, inurements, licenses and other rights and interests used by or
necessary to mining and related processing operations.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property (other than Excluded Property).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
23

--------------------------------------------------------------------------------



“Note” has the meaning specified in Section 2.11(a).
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
 
“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, and (ii) all obligations of any Loan Party or any Restricted
Subsidiary owing to a Cash Management Bank or a Hedge Bank in respect of Secured
Cash Management Agreements or Secured Hedge Agreements, in each case identified
in clauses (i) and (ii) whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
24

--------------------------------------------------------------------------------



“Palmarejo Mine” means the surface and underground silver and gold mine owned by
Coeur Mexicana located in the state of Chihuahua in northern Mexico.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participant Register” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of
the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
 
“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party or any Restricted Subsidiary, provided that (a) no Event of Default
shall have occurred and be continuing or would result from such Acquisition, (b)
the property acquired (or the property of the Person acquired) in such
Acquisition is used or useful in a Permitted Business, and (c) the Loan Parties
are in compliance with the financial covenants set forth in Section 7.11
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b) after giving effect to such Acquisition on a Pro Forma
Basis.
 
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction.
 
“Permitted Business” means (a) the acquisition, exploration, development,
operation and disposition of mining and precious or base metal processing
properties and assets, and (b) any other business that is the same as, or
reasonably related, ancillary or complementary to, the business described in
clause (a) or to any of the businesses in which the Borrower and its Restricted
Subsidiaries are engaged on the Closing Date.
 
“Permitted Business Investments” means (a) Investments made in the ordinary
course of, or of a nature that are customary in, the mining business as a means
of exploiting, exploring for, acquiring, developing, processing, gathering,
producing, transporting or marketing gold, silver or other precious or base
metals used, useful or created in the mining business, including through
agreements, acquisitions, transactions, interests or arrangements which permit
one to share (or have the effect of sharing) risks or costs, comply with
regulatory requirements regarding ownership or satisfy other customary
objectives in the mining business, and in any event including, without
limitation, Investments made in connection with or in the form of (i) direct or
indirect ownership interests in mining properties, gathering or upgrading
systems or facilities and (ii) operating agreements, development agreements,
area of mutual interest agreements, pooling agreements, service contracts, joint
venture agreements, partnership or limited liability company agreements (whether
general or limited), or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto; and (b) Investments in a Person
engaged in a Permitted Business.
 
25

--------------------------------------------------------------------------------



“Permitted Encumbrance” means, with respect to any real property, including any
property subject to a Mortgage (a) any Lien for current real property taxes and
assessments not yet delinquent, or that are being contested by appropriate
proceedings diligently conducted in good faith for which adequate reserves in
accordance with GAAP have been made; (b) covenants, conditions and restrictions,
rights of way, easements, mineral rights and water rights reservations; (c)
Liens created pursuant to the Loan Documents; (d) the claims of materialmen,
mechanics, carriers, warehousemen, processors or landlords for labor, materials,
supplies or rentals incurred in the ordinary course of business, which (i) are
not overdue for a period of more than sixty (60) days, or if more than sixty
(60) days overdue, no action has been taken to enforce such Liens or such Liens
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Restricted Subsidiaries;
(e) encumbrances in the nature of zoning restrictions, easements and rights or,
reservations, exceptions, restrictions of record on the use of real property,
which individually or in the aggregate are not substantial in amount and which
do not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business, including
any reservations or exceptions in patents from the United States or any state
thereof and the paramount title of the United States or any state thereof in
unpatented mining claims on federal and state lands, respectively; (f) Liens
(other than monetary Liens) on any such property (x) of any Subsidiary which are
in existence at the time that such Subsidiary is acquired (assuming such
acquisition occurs after the date hereof) and (y) of the Borrower or any of its
Restricted Subsidiaries existing at the time such property is purchased or
otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement (assuming such acquisition
occurs after the Closing Date); provided that, with respect to each of the
foregoing clauses (x) and (y), (A) such Liens are not incurred in connection
with, or in anticipation of, such acquisition, (B) such Liens shall encumber
only those assets which secured such Indebtedness at the time such assets were
acquired by the Borrower or its Restricted Subsidiaries (including
after-acquired property included in the scope of any such Lien at the time such
assets were acquired) and (C) the Indebtedness secured by such Liens is
permitted under Section 6.01 of this Agreement; (g) contractual or statutory
Liens of landlords to the extent relating to the property and assets relating to
any lease agreements with such landlord; (h) any interest or title of a
licensor, sublicensor, lessor or sublessor with respect to any assets under any
license or lease agreement entered into in the ordinary course of business which
do not (x) interfere in any material respect with the business of the Borrower
or its Restricted Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Restricted Subsidiaries or (y) secure any
Indebtedness; (i) encumbrances on mining properties described in Section
7.01(x); (j) exceptions for matters of public record that are set forth in the
policy or policies of title insurance issued by a title insurance company and
delivered to the Administrative Agent with respect thereto and other minor
imperfections on title that do not individually or in the aggregate detract from
the use or value of the property; and (k) other matters to which like properties
are commonly subject (other than Indebtedness) that could not, individually or
in the aggregate, have a Material Adverse Effect on the benefits of the security
intended to be provided by the related Mortgage or the value, use, enjoyment or
marketability of the property subject to a Mortgage.
 
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Restricted Subsidiary permitted to exist at such time pursuant to
the terms of Section 7.01.
 
26

--------------------------------------------------------------------------------



“Permitted Refinancing Indebtedness” shall mean any Indebtedness of any Loan
Party or any Restricted Subsidiary issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of any Loan Party or any other Restricted Subsidiary (other
than intercompany Indebtedness); provided that:
 
(a)                the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith), at the time of such renewal, refunding,
replacement, defeasance or discharge;
 
(b)               such Permitted Refinancing Indebtedness has a final maturity
date later than the final maturity date of, and has a Weighted Average Life to
Maturity that is (i) equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged or (ii) more than ninety (90) days after the Maturity
Date;
 
(c)                if the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged; and
 
(d)               such Indebtedness is incurred either by any Loan Party or by
any other Restricted Subsidiary that was the obligor on the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged and is
guaranteed only by Persons who were obligors on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged.
 
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Borrower’s
common stock sold by the Borrower substantially concurrently with any purchase
by the Borrower of a related Permitted Bond Hedge Transaction.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
27

--------------------------------------------------------------------------------



“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.11, such transaction
(including the incurrence of any Indebtedness in connection therewith), and all
other transactions with respect to which pro forma effect is required to be
given pursuant to Section 1.03(c) which have occurred since the commencement of
such period and on or prior to the date of the transaction being tested, shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b).
In connection with the foregoing, (a) with respect to any Disposition or
Recovery Event or any sale, transfer or other disposition that results in a
Person ceasing to be a Subsidiary or any designation of a Restricted Subsidiary
as an Unrestricted Subsidiary, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property or Person
disposed of or the Subsidiary so designated shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (ii)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (b) with respect to any
Acquisition, other Investment or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, (i) income statement and cash flow statement items
attributable to the Person or property acquired (or the Subsidiary so
designated) shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement and cash flow statement items for the Borrower and its
Restricted Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
either (x) financial statements prepared in accordance with GAAP or (y) other
financial information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Restricted
Subsidiary (including the Person or property acquired) in connection with such
transaction and any Indebtedness of the Person or property acquired which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination (taking into account any
Swap Contract applicable to such Indebtedness if such Swap Contract has a
remaining term in excess of 12 months).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that is not a Disqualified Equity Interests.
 
“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any real property (other than Excluded
Property):
 
(a)          a fully executed and notarized Mortgage encumbering the fee
interest and/or leasehold interest of such Loan Party in such real property;
 
(b)          (i) other than with respect to any real property identified on
Schedule 4.01, if requested by the Administrative Agent in its sole discretion,
maps or plats of an as-built survey of the sites of such real property certified
to the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner reasonably satisfactory
to each of the Administrative Agent and such title insurance company, dated a
date reasonably satisfactory to each of the Administrative Agent and such title
insurance company by an independent professional licensed land surveyor, which
maps or plats and the surveys on which they are based shall be sufficient to
delete any standard printed survey exception contained in the applicable title
policy and be made in accordance with the Minimum Standard Detail Requirements
for Land Title Surveys jointly established and adopted by the American Land
Title Association and the American Congress on Surveying and Mapping in 2011
with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17,
18 and 19 on Table A thereof completed and (ii) with respect to each real
property identified on Schedule 4.01, if reasonably requested by the
Administrative Agent, copies of such maps or plats that currently exist and are
in the possession of any Loan Party of surveys of the sites of such real
property;
 
28

--------------------------------------------------------------------------------



(c)          ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;
 
(d)          (i) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such real property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by each Loan Party relating thereto) and (ii) if such
real property is a Flood Hazard Property, (A)  notices to (and confirmations of
receipt by) such Loan Party as to the existence of a special flood hazard and,
if applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (B) evidence of applicable flood insurance, if
available, in each case in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent;
 
(e)          if requested by the Administrative Agent in its sole discretion,
copies of final environmental assessment reports, environmental studies and
related information provided by the Loan Parties to applicable Governmental
Authorities in connection with obtaining necessary permits with respect to the
ownership and operation of such real property;
 
(f)          if requested by the Administrative Agent in its reasonable
discretion, evidence reasonably satisfactory to the Administrative Agent that
such real property, and the uses of such real property, are in compliance in all
material respects with all applicable zoning Laws (the evidence submitted as to
which should include the zoning designation made for such real property, the
permitted uses of such real property under such zoning designation and, if
available, zoning requirements as to parking, lot size, ingress, egress and
building setbacks);
 
(g)          in the case of a leasehold interest of any Loan Party in such real
property, (i) such estoppel letters, consents and waivers from the landlords on
such real property as may be reasonably required by the Administrative Agent in
connection with Mortgages on material mining properties, which estoppel letters
shall be in the form and substance reasonably satisfactory to the Administrative
Agent and (ii) evidence that the applicable lease, a memorandum of lease with
respect thereto, or other evidence of such lease in form and substance
reasonably satisfactory to the Administrative Agent, has been or will be
recorded in all places to the extent necessary or desirable, in the judgment of
the Administrative Agent, so as to enable the Mortgage encumbering such
leasehold interest to effectively create a valid and enforceable first priority
lien (subject to Permitted Liens) on such leasehold interest in favor of the
Administrative Agent (or such other Person as may be required or desired under
local Law); and
 
(h)          if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, relating to the
enforceability and perfection of such Mortgage and such other similar matters as
are customarily addressed in such a Mortgage opinion, in form and substance
reasonably acceptable to the Administrative Agent.
 
29

--------------------------------------------------------------------------------



“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Restricted Subsidiary.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.
 
“Resignation Effective Date” has the meaning specified in Section 9.06.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller
or general counsel of a Loan Party, and, solely for purposes of the delivery of
incumbency certificates, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment, (b) any payment made in cash to holders of Convertible
Bond Indebtedness in excess of the original principal (or notional) amount
thereof and interest thereon (and, to the extent not permissible to be satisfied
with shares of common stock, customary redemption, mandatory conversion or
similar premiums, if any), except to the extent that a corresponding amount is
received in cash (whether through a direct cash payment or a settlement in
shares of stock that are immediately sold for cash) substantially
contemporaneously from the other parties to a Permitted Bond Hedge Transaction
relating to such Convertible Bond Indebtedness and (c) any cash payment (other
than payments in cash in lieu of fractional shares) made in connection with the
settlement of a Permitted Warrant Transaction solely to the extent the Borrower
has the option of satisfying such payment obligation through the issuance of
capital stock.
30

--------------------------------------------------------------------------------



“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Each Loan Party (other than, for the avoidance of doubt, the
Borrower) shall be a Restricted Subsidiary.
 
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
any documentation executed by such Lender pursuant to Section 2.16 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable as such amount may be adjusted from time to time in accordance
with this Agreement. Revolving Commitments shall include any Incremental
Revolving Commitment and any Extended Revolving Commitment.
 
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
 
“Revolving Loan” has the meaning specified in Section 2.01(a), and shall include
any Extended Revolving Loan.
 
“Rochester Mine” means the silver and gold surface mining operation owned by
Coeur Rochester located in northwestern Nevada.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor to the rating agency business thereof.
 
“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Sanction(s)” means any sanction administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority
applicable to the Borrower and its Subsidiaries.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or any Restricted Subsidiary and any
Cash Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 8.03 and
Section 9.11.
 
31

--------------------------------------------------------------------------------



“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank with
respect to such Swap Contract. For the avoidance of doubt, a holder of
Obligations in respect of Secured Hedge Agreements shall be subject to the last
paragraph of Section 8.03 and Section 9.11.
 
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.
 
“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.
 
“Senior Notes” means the 5.875% senior unsecured notes of the Borrower in the
aggregate principal amount of $250,000,000 issued pursuant to that certain
Indenture dated as of May 31, 2017, among the Borrowers, the Guarantors party
hereto and The Bank of New York Mellon, as trustee.
 
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is a CFC or a Subsidiary of a CFC.
 
“Specified Loan Party” has the meaning specified in Section 10.08.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
“Swap Contract” shall not include (x) any phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary,
(y) Convertible Indebtedness, any Permitted Bond Hedge Transactions or Permitted
Warrant Transactions or (z) any accelerated share repurchase, share forward
purchase contract or similar contract with respect to the Equity Interests of
the Borrower entered into to consummate any repurchase of the Borrower’s common
Equity Interests permitted hereunder.
 
32

--------------------------------------------------------------------------------



“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor Swingline lender hereunder.
 
“Swingline Loan” has the meaning specified in Section 2.04(a).
 
“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
 
“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $35,000,000.
 
33

--------------------------------------------------------------------------------



“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swingline Loans
at such time.
 
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.
 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Cash” means, subject to the limitations in Section 1.03(a) and
Section 2.16(c), aggregate amount of unrestricted cash and Cash Equivalents (and
cash and Cash Equivalents pledged to the Administrative Agent pursuant to the
terms of the Collateral Documents).
 
“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower
pursuant to Section 7.16 as an Unrestricted Subsidiary. As of the Closing Date,
there are no Unrestricted Subsidiaries.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
 
(a)          the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by
 
(b)          the then outstanding principal amount of such Indebtedness.
 
“Wharf” means Wharf Resources (U.S.A.), Inc., a Colorado corporation.
 
“Wharf Mine” means the mine referred to as the “Wharf Mine” located in Lawrence
County, South Dakota that is owned and operated by Wharf or any of its
Subsidiaries.
 
34

--------------------------------------------------------------------------------



“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Equity Interests of such Subsidiary are, directly or indirectly, owned or
Controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.02          Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document or Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, Preliminary
Statements of and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any Law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all assets and properties, tangible
and intangible, real and personal, including cash, securities, accounts and
contract rights.
 
(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”
 
(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
35

--------------------------------------------------------------------------------



1.03          Accounting Terms.
 
(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Loan Parties and their Restricted Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded. Notwithstanding anything contained herein to the contrary, with
respect to determining the permissibility of the incurrence of any Indebtedness,
the proceeds thereof shall not be counted as Unrestricted Cash for the purposes
of clause (a)(ii) of the definition of “Consolidated Net Leverage Ratio.”
 
(b)               Changes in GAAP. If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, after such request shall
have been made, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders such
information as may be reasonably requested with respect to a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
 
(c)                Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
(d)               Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 7.11 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to (i) any Disposition of all of the
Equity Interests of, or all or substantially all of the assets of, a Restricted
Subsidiary, (ii) any Disposition of a line of business or division of any Loan
Party or Restricted Subsidiary, or (iii) any Acquisition, in each case,
occurring during the applicable period.
 
1.04          Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
36

--------------------------------------------------------------------------------



1.05          Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06          Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01          Revolving Loans.
 
(a)                Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Revolving Loans, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein,
provided, however, all Borrowings made on the Closing Date shall be made as Base
Rate Loans.
 
2.02          Borrowings, Conversions and Continuations of Loans.
 
(a)                Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice, then the applicable Loan shall be made as a Base Rate Loan. If the
Borrower fails to give a timely notice requesting a conversion or continuation
of Eurodollar Rate Loans, then the applicable Loans shall be continued as
Eurodollar Rate Loans with an Interest Period of one month. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.
 
37

--------------------------------------------------------------------------------



(b)               Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.
 
(c)                Except as otherwise provided herein, a Eurodollar Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurodollar Rate Loan. During the existence of an Event of Default, no Loans
may be converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders, and the Required Lenders may demand that any or all of the
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.
 
(d)               Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.
 
(e)                After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten Interest Periods in effect.
 
(f)                Notwithstanding anything to the contrary in this Agreement,
any Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
 
(g)                This Section 2.02 shall not apply to Swingline Loans.
 
38

--------------------------------------------------------------------------------



2.03          Letters of Credit.
 
(a)                The Letter of Credit Commitment.
 
(i)                 Subject to the terms and conditions set forth herein, (A)
the L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower or any of its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or any of its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
(ii)               The L/C Issuer shall not issue any Letter of Credit if:
 
(A)              subject to Section 2.03(b)(iii), the expiry date of the
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Lenders (other than Defaulting Lenders)
holding a majority of the Revolving Credit Exposure have approved such expiry
date; or
 
(B)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders that have
Revolving Commitments have approved such expiry date.
 
(iii)             The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)              any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
39

--------------------------------------------------------------------------------



(B)              the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)              except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$250,000;
 
(D)              such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)               any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
 
(F)               such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
(iv)             The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
 
(v)               The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.
 
(vi)             The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.
 
(b)               Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)                 Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by fax transmission, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 12:00 noon at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
40

--------------------------------------------------------------------------------



(ii)               Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Restricted
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
 
(iii)             If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.
 
(iv)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
41

--------------------------------------------------------------------------------



(c)                Drawings and Reimbursements; Funding of Participations.
 
(i)                 Upon receipt from the beneficiary of any Letter of Credit of
any notice of drawing under such Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than (x) if such
notice of drawing is received by the Borrower by 12:00 noon on the date of any
payment by the L/C Issuer under a Letter of Credit, 4:00 p.m. on such payment
date, or (y) if such notice of drawing is not received by the Borrower by 12:00
noon on the date of any payment by the L/C Issuer under a Letter of Credit,
12:00 noon on the first Business Day occurring after such payment date (each
such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing
(together with interest). If the Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Revolving Loans
that are Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if promptly confirmed in writing; provided
that the lack of such a prompt confirmation shall not affect the conclusiveness
or binding effect of such notice.
 
(ii)               Each Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.
 
(iii)             With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
42

--------------------------------------------------------------------------------



(iv)             Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)               Each Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(vi)             If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)               Repayment of Participations.
 
(i)                 At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
 
43

--------------------------------------------------------------------------------



(ii)               If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)                Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)                 any lack of validity or enforceability of such Letter of
Credit, this Agreement or any other Loan Document;
 
(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Restricted Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)             any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
 
(iv)             waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;
 
(v)               honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
(vi)             any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP;
 
44

--------------------------------------------------------------------------------



(vii)           any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
 
(viii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Restricted Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)                Role of L/C Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
 
45

--------------------------------------------------------------------------------



(g)                Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.
 
(h)               Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.
 
(i)                 Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Fee Letter, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
 
46

--------------------------------------------------------------------------------



(j)                 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)               Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.
 
2.04          Swingline Loans.
 
(a)                Swingline Facility. Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swingline Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (B) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Revolving Commitment, (ii) the
Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan and (iii) the Swingline Lender shall not be under any
obligation to make any Swingline Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swingline Loan shall be a Base Rate Loan. Immediately upon the making
of a Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swingline Loan.
 
(b)               Borrowing Procedures.
 
(i)                 Each Borrowing of Swingline Loans shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swingline Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A)
directing the Swingline Lender not to make such Swingline Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower.
 
47

--------------------------------------------------------------------------------



(c)                Refinancing of Swingline Loans.
 
(i)                 The Swingline Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 4.02.
The Swingline Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.
 
(ii)               If for any reason any Swingline Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans that are Base Rate Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)             If any Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
48

--------------------------------------------------------------------------------



(iv)             Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.
 
(d)               Repayment of Participations.
 
(i)                 At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swingline Lender.
 
(ii)               If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)                Interest for Account of Swingline Lender. The Swingline
Lender shall be responsible for invoicing the Borrower for interest on the
Swingline Loans. Until each Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swingline Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swingline
Lender.
 
(f)                Payments Directly to Swingline Lender. The Borrower shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.
 
49

--------------------------------------------------------------------------------



2.05          Prepayments.
 
(a)                Voluntary Prepayments of Loans.
 
(i)                 Revolving Loans. The Borrower may, upon delivery of a Notice
of Loan Prepayment to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Administrative Agent, (A)
such notice must be received by the Administrative Agent not later than 12:00
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the applicable Lenders in accordance
with their respective Applicable Percentages.
 
(ii)               Swingline Loans. The Borrower may, upon notice to the
Swingline Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that, unless otherwise agreed by the Swingline
Lender, (i) such notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Swingline
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
 
(b)               Mandatory Prepayments of Loans.
 
(i)                 Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swingline Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.
 
50

--------------------------------------------------------------------------------



(ii)               Application of Mandatory Prepayments. All amounts required to
be paid pursuant to this Section 2.05(b) shall be applied, first, ratably to the
L/C Borrowings and the Swingline Loans, second, to the outstanding Revolving
Loans, and, third, to Cash Collateralize the remaining L/C Obligations.
 
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
 
2.06          Termination or Reduction of Aggregate Revolving Commitments.
 
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(iv) the Borrower shall not terminate or reduce the Letter of Credit Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit, (v) the Borrower shall not terminate or reduce the Swingline Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swingline Loans would exceed the Swingline Sublimit and
(vi) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction.
Any reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.
 
2.07          Repayment of Loans.
 
(a)                Revolving Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.
 
(b)               Swingline Loans. The Borrower shall repay each Swingline Loan
on the earlier to occur of (i) the date ten Business Days after such Swingline
Loan is made and (ii) the Maturity Date.
 
2.08          Interest.
 
(a)                Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate. To the extent that any calculation of interest or any fee
required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.
 
51

--------------------------------------------------------------------------------



(b)               (i)          If any amount of principal of any Loan, or any
interest, fees or other amounts due hereunder, is not paid when due, whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at the Default Rate to the fullest extent permitted by
applicable Laws.
 
(ii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09          Fees.
 
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
 
(a)                Commitment Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the product of (i) the Applicable Rate
times (ii) the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (y) the Outstanding Amount of Revolving Loans and (z) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swingline
Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(b)               Other Fees.
 
(i)                 The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)               The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
 
52

--------------------------------------------------------------------------------



2.10          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement to the payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.
 
2.11          Evidence of Debt.
 
(a)                The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit 2.11(a) (a
“Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)               In addition to the accounts and records referred to in
subsection (a) above, each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
53

--------------------------------------------------------------------------------



2.12          Payments Generally; Administrative Agent’s Clawback.
 
(a)          General. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(b) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)               Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
54

--------------------------------------------------------------------------------



A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)               Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13          Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
 
55

--------------------------------------------------------------------------------



(ii)               the provisions of this Section shall not be construed to
apply to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swingline Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14          Cash Collateral.
 
(a)                Certain Credit Support Events. If (i) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section
2.05 or 8.02(c) or (iv) there shall exist a Defaulting Lender, the Borrower
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(b) and any
Cash Collateral provided by the Defaulting Lender).
 
(b)               Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided (other than Liens permitted under
Section 7.01(m)), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
 
56

--------------------------------------------------------------------------------



(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d)               Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
2.15          Defaulting Lenders.
 
(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.
 
(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
57

--------------------------------------------------------------------------------



(iii)             Certain Fees.
 
(A)              No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B)              Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.
 
(C)              With respect to any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
(b)               Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(c)                Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.
 
58

--------------------------------------------------------------------------------



(d)               Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.15(b)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
2.16          Incremental Facility Loans.
 
Subject to the terms and conditions set forth herein, the Borrower shall have
the right, from time to time and upon at least ten Business Days’ prior written
notice to the Administrative Agent (an “Incremental Request”), to request to
incur one or more tranches of term loans (“Incremental Term Loans”; and any
credit facility for providing for any Incremental Term Loans being referred to
as an “Incremental Term Facility”) and/or increase the Aggregate Revolving
Commitments (the “Incremental Revolving Commitments”, and together with any
Incremental Term Facility are referred to collectively as the “Incremental
Facilities”; and revolving loans made thereunder the “Incremental Revolving
Loans”; the Incremental Revolving Loans, together with the Incremental Term
Loans are referred to herein as the “Incremental Facility Loans”) in up to four
increases during the term of this Agreement subject, however, in any such case,
to satisfaction of the following conditions precedent:
 
(a)                the aggregate amount of all Incremental Revolving Commitments
and Incremental Term Loans effected pursuant to this Section 2.16 shall not
exceed $50,000,000;
 
(b)               on the date on which any Incremental Facility Amendment is to
become effective, both immediately prior to and immediately after giving effect
to such Incremental Revolving Commitments (assuming that the full amount of the
Incremental Revolving Loans thereunder shall have been funded on such date) or
the incurrence of such Incremental Term Loans and any related transactions, no
Default shall have occurred and be continuing;
 
59

--------------------------------------------------------------------------------



(c)                after giving effect to such Incremental Revolving Commitments
(assuming the full amount of the Incremental Revolving Loans thereunder have
been funded) or the incurrence of such Incremental Term Loans, and in each case
any related transactions, on a Pro Forma Basis, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 7.11 (it being
understood and agreed that for purposes of calculating the Consolidated Net
Leverage Ratio under this clause (c), the identifiable proceeds of such
Incremental Facility Loans shall not qualify as Unrestricted Cash for the
purposes of clause (a)(ii) of the definition of Consolidated Net Leverage
Ratio);
 
(d)               the representations and warranties set forth in Article V
shall be true and correct in all material respects (or if such representation
and warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) on and as of the date on which such Incremental Facility
Amendment is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) as of such earlier date;
 
(e)                such Incremental Facility shall be in a minimum amount of
$10,000,000 and in integral multiples of $5,000,000 in excess thereof (or such
lesser amounts as agreed by the Administrative Agent);
 
(f)                any Incremental Revolving Commitments shall be made on the
same terms and provisions (other than upfront fees) as apply to the existing
Revolving Commitments, including with respect to maturity date, interest rate
and prepayment provisions, and shall not constitute a credit facility separate
and apart from the existing revolving credit facility set forth in Section
2.01(a);
 
(g)                any Incremental Term Loans shall: (A) rank pari passu in
right of payment priority with the Revolving Loans, (B) share ratably in rights
in the Collateral and the Guaranty, (C) have a final maturity date that is no
earlier than the Maturity Date, (D) have a Weighted Average Life to Maturity
that is no shorter than the Weighted Average Life to Maturity of any
then-existing Incremental Term Loan (it being understood that, subject to the
foregoing, the amortization schedule applicable to such Incremental Term Loans
shall be determined by the Borrower and the Lenders of such Incremental Term
Loans) and (E) otherwise be on terms reasonably satisfactory to the
Administrative Agent, provided that, such terms and documentation relating to
such Incremental Term Loans shall not be materially more favorable (taken as a
whole) to the Lenders providing such Incremental Term Loans than those
applicable to the other Loans and Commitments (except (x) with respect to
prepayments and fees and, to the extent permitted above, the maturity date,
amortization and interest rate and (y) for covenants or other provisions (1)
applicable only to periods after the latest Maturity Date then in effect or (2)
added for the benefit of all of the Lenders);
 
(h)               the Administrative Agent shall have received additional
commitments in a corresponding amount of such requested Incremental Facility
Loans from either existing Lenders and/or one or more other institutions that
qualify as Eligible Assignees (it being understood and agreed that no existing
Lender shall be required to provide an additional commitment);
 
(i)                 the Administrative Agent shall have received all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation as required by applicable Law
and as reasonably required by the Administrative Agent; and
 
60

--------------------------------------------------------------------------------



(j)                 the Administrative Agent shall have received customary
closing certificates and legal opinions and all other documents (including
resolutions of the board of directors of the Loan Parties) it may reasonably
request relating to the corporate or other necessary authority for such
Incremental Facility Loans and the validity thereof, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
Any Incremental Facility shall be evidenced by an amendment (an “Incremental
Facility Amendment”) to this Agreement, giving effect to the modifications
permitted by this Section 2.16 (and subject to the limitations set forth in the
immediately preceding paragraph), executed by the Loan Parties, the
Administrative Agent and each Lender providing a portion of the Incremental Term
Facility and/or Incremental Revolving Commitments, as applicable; which such
amendment, when so executed, shall amend this Agreement as provided therein.
Each Incremental Facility Amendment may also provide for such amendments to the
Loan Documents, and such other new Loan Documents, as the Administrative Agent
and the Borrower reasonably deems necessary or appropriate to effect the
modifications and credit extensions permitted by this Section 2.16. Neither any
Incremental Facility Amendment, nor any such amendments to the other Loan
Documents or such other new Loan Documents, shall be required to be executed or
approved by any Lender, other than the Lenders providing such Incremental Term
Loans and/or Incremental Revolving Commitments, as applicable, and the
Administrative Agent, in order to be effective. The effectiveness of any
Incremental Facility Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth above and as such other conditions
as requested by the Lenders under the Incremental Facility established in
connection therewith.
 
2.17          Amend and Extend Transactions.
 
(a)                The Borrower may, by written notice to the Administrative
Agent from time to time, request an extension (each, an “Extension”) of the
Maturity Date of any class of Loans and/or Commitments to the extended maturity
date specified in such request. Such notice shall set forth (i) the amount of
the Revolving Commitments to be extended (which shall be in a minimum amount of
$25,000,000), and (ii) the date on which such Extension is requested to become
effective (which shall be not less than ten (10) Business Days nor more than
sixty (60) days after the date of such requested Extension (or such longer or
shorter periods as the Administrative Agent shall agree)). Each Lender in
respect of any class of Loans shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender in respect of such class of Loans
pursuant to procedures established by, or reasonably acceptable to, the
Administrative Agent. Any Lender approached to participate in such Extension may
elect or decline, in its sole discretion, to participate in such Extension. If
the aggregate principal amount of Revolving Commitments (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments requested to be extended by the Borrower pursuant to such Extension
Offer, then the Revolving Commitments of Lenders under the applicable class
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer.
 
(b)               It shall be a condition precedent to the effectiveness of any
Extension that (i) no Default shall have occurred and be continuing immediately
prior to and immediately after giving effect to such Extension, (ii) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (iii) the L/C Issuer
and the Swingline Lender shall have consented to any Extension of the Revolving
Commitments to the extent that such Extension provides for the issuance of
Letters of Credit or making of Swingline Loans at any time during the extended
period, (iv) the terms of such Extended Revolving Commitments shall comply with
Section 2.17(c) and (v) the Administrative Agent shall have received all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation as required by applicable Law
and as reasonably required by the Administrative Agent.
61

--------------------------------------------------------------------------------



(c)                The terms of each Extension shall be determined by the
Borrower and the applicable extending Lenders and be set forth in an Extension
Amendment; provided, that, (i) the final maturity date of any Extended Revolving
Commitment shall be no earlier than the Maturity Date of the Revolving
Commitments subject to such Extension Offer, (ii) there shall be no scheduled
amortization of the Extended Revolving Commitments, (iii) any Extended Revolving
Loans shall (A) rank pari passu in right of payment with the Revolving Loans
being extended, (B) be Guaranteed by the same Guarantors that guarantee the
Revolving Loans being extended and (C) be secured by the Collateral on an equal
and ratable basis with the Revolving Loans being extended, and (iv) to the
extent the terms of the Extended Revolving Commitments are inconsistent with the
terms set forth herein (except as set forth in clause (i) through (iii) above),
such terms shall be reasonably satisfactory to the Administrative Agent.
 
(d)               In connection with any Extension, the Borrower, the
Administrative Agent and each applicable extending Lender shall execute and
deliver to the Administrative Agent an Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Notwithstanding anything herein to the
contrary, any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate (but only to such extent), in the reasonable opinion of
the Administrative Agent and the Borrower, to implement the terms of any such
Extension Offer, including any amendments necessary to establish Extended
Revolving Commitments as a new tranche of Revolving Commitments and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the extended and non-extended tranches and to provide for the reallocation of
any L/C Obligations or obligations under Swingline Loans upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.17).
 
ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01          Taxes.
 
(a)                Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)                 Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
62

--------------------------------------------------------------------------------



(ii)               Without limitation of Section 3.01(a)(i) above, If any Loan
Party or the Administrative Agent shall be required by the Internal Revenue Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(iii)             If any Loan Party or the Administrative Agent shall be
required by any applicable Laws other than the Internal Revenue Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
 
(b)               Payment of Other Taxes by the Loan Parties. Without limiting
the provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)                Tax Indemnifications. (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below;
provided, that such payment by the Loan Parties shall not prejudice any rights
that the Loan Parties may have against such Lender or L/C Issuer.
 
63

--------------------------------------------------------------------------------



(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)               Evidence of Payments. As soon as practicable, after any
payment of Taxes by any Loan Party to a Governmental Authority as provided in
this Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e)                Status of Lenders; Tax Documentation.
 
(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
 
64

--------------------------------------------------------------------------------



(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,
 
(A)              any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
 
(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
(2)               executed copies of IRS Form W-8ECI;
 
(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01-A to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
 
(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01-D on behalf of each such direct and
indirect partner;
 
65

--------------------------------------------------------------------------------



(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
 
(iii)             Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)                Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be. If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
 
66

--------------------------------------------------------------------------------



(g)                Survival. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
3.02          Illegality.
 
If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its Lending Office to perform any of its obligations hereunder or to make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon written demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
 
3.03          Inability to Determine Rates.
 
(a)                If in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof, (i) the Administrative Agent
determines that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders reasonably determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
67

--------------------------------------------------------------------------------



(b)               Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
 
3.04          Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)                Increased Costs Generally. If any Change in Law shall:
 
(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e))
or the L/C Issuer;
 
(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
 
(iii)             impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Rate Loans made by such Lender or any
Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
68

--------------------------------------------------------------------------------



(b)               Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
(c)                Certificates for Reimbursement. A certificate of a Lender or
the L/C Issuer setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten Business Days after receipt
thereof.
 
(d)               Delay in Requests. Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)                Reserves on Eurodollar Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least ten
(10) days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
ten (10) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice.
Such Lender shall deliver a certificate to the Borrower setting forth in
reasonable detail a calculation of such additional interest.
 
69

--------------------------------------------------------------------------------



3.05          Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
anticipated profit) incurred by it as a result of:
 
(a)                any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)               any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower;
or
 
(c)                any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
 
3.06          Mitigation Obligations; Replacement of Lenders.
 
(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
70

--------------------------------------------------------------------------------



(b)               Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.
 
3.07          Survival.
 
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.
 
ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01          Conditions of Initial Credit Extension.
 
This Agreement shall become effective upon, and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:
 
(a)                Receipt by the Administrative Agent of the following, each in
form and substance satisfactory to the Administrative Agent and each Lender:
 
(i)                 Loan Documents. Executed counterparts of this Agreement and
the other Loan Documents, each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by each Lender.
 
(ii)               Opinions of Counsel. Favorable opinions of legal counsel
(including appropriate local counsel) to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, in form and
substance satisfactory to the Administrative Agent.
 
(iii)             Organization Documents, Resolutions, Etc.
 
(A)              copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
 
(B)              such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
 
71

--------------------------------------------------------------------------------



(C)              such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
(iv)             Personal Property Collateral.
 
(A)              UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(B)              all certificates evidencing any certificated Equity Interests
constituting Collateral and pledged to the Administrative Agent pursuant to the
Security Agreement, together with duly executed in blank, undated stock powers
attached thereto (unless, with respect to the pledged Equity Interests of any
Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion under the Law of the
jurisdiction of organization of such Person); and
 
(C)              duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the Collateral consisting of the United States registered intellectual
property of the Loan Parties.
 
(v)               Real Property Collateral. Subject to Section 6.16, Real
Property Security Documents with respect to the fee interest and/or leasehold
interest of any Loan Party in each real property identified on Schedule 4.01.
 
(vi)             Evidence of Insurance. Copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including
naming the Administrative Agent and its successors and assigns as additional
insured (in the case of liability insurance) or loss payee (in the case of
property insurance) on behalf of the Lenders.
 
(vii)           Closing Certificate. A certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in Sections
4.01(b), 4.02(a) and 4.02(b) have been satisfied.
 
(b)               No Material Adverse Effect. There shall not have occurred
since December 31, 2016 any event or condition that has had or could be
reasonably expected, either individually or in the aggregate, to have a Material
Adverse Effect.
 
72

--------------------------------------------------------------------------------



(c)                Fees. Receipt by the Administrative Agent, the Arranger and
the Lenders of any fees required to be paid on or before the Closing Date.
 
(d)               Attorney Costs. The Borrower shall have paid all reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent payable hereunder and invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02          Conditions to all Credit Extensions.
 
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
 
(a)                The representations and warranties of each Loan Party
contained in this Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (provided that, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties to the extent they are already modified or
qualified by materiality in the text thereof) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties to the
extent they are already modified or qualified by materiality in the text
thereof) as of such earlier date.
 
(b)               No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.
 
(c)                The Administrative Agent and, if applicable, the L/C Issuer
or the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d)               In the case of the initial Credit Extensions hereunder (other
than in connection with the Existing Letters of Credit), all Real Property
Security Documents described in Sections 4.01(a)(v) and 6.16 shall have been
received by the Administrative Agent.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
73

--------------------------------------------------------------------------------



ARTICLE V


REPRESENTATIONS AND WARRANTIES
 
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
 
5.01          Existence, Qualification and Power.
 
Each Loan Party and each Restricted Subsidiary (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02          Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) except for
Permitted Liens, result in the creation of any Lien under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (d) violate any Law;
except in each case referred to in clause (b) or (d), as could not reasonably be
expected to have a Material Adverse Effect.
 
5.03          Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents
(including any required consents or approvals from any property lessor or other
Person that have not yet been obtained and are set forth on Schedule 5.03) and
(c) those for which the failure to obtain or make could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.04          Binding Effect.
 
Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by applicable Debtor Relief Laws and the availability of equitable
remedies.
 
74

--------------------------------------------------------------------------------



5.05          Financial Statements; No Material Adverse Effect.
 
(a)                The financial statements delivered pursuant to Sections
6.01(a) and 6.01(b) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (subject, in the case of unaudited financial statements,
to the absence of footnotes and to normal year-end audit adjustments); and (iii)
to the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
 
(b)               The Audited Financial Statements and the unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ending June 30, 2017 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby (subject, in the
case of unaudited financial statements, to the absence of footnotes and to
normal year-end audit adjustments); and (iii) to the extent required by GAAP,
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.
 
(c)                Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
 
5.06          Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.07          No Default.
 
(a)                No Loan Party nor any Restricted Subsidiary is in default
under or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
(b)               No Default has occurred and is continuing.
 
75

--------------------------------------------------------------------------------



5.08          Ownership of Property; Expropriation.
 
(a)                Each Loan Party and each of its Restricted Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, it is understood among the Parties hereto that unpatented federal or
state mining claim Mining Rights are subject to the paramount title of the
United States or state respectively, and that water rights are usufructury and
likewise subject to the paramount title of the United States or state
administering such rights.
 
(b)               There is no present or threatened (in writing) expropriation
of the property or assets of any Loan Party or any other Restricted Subsidiary,
which expropriation could reasonably be expected to have a Material Adverse
Effect.
 
5.09          Environmental Compliance.
 
Except as could not reasonably be expected to have a Material Adverse Effect:
 
(a)                Each of the facilities and real properties owned, leased or
operated by any Loan Party or any Restricted Subsidiary (the “Facilities”) and
all operations at the Facilities are in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to the Facilities or the businesses operated by any Loan Party or any
Restricted Subsidiary at such time (the “Businesses”), and, to the knowledge of
the Responsible Officers of the Loan Parties, there are no conditions relating
to the Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws.
 
(b)               None of the Facilities contains, or, to the knowledge of the
Responsible Officers of the Loan Parties, has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.
 
(c)                No Loan Party nor any Restricted Subsidiary has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(d)               Hazardous Materials have not been transported or disposed of
from the Facilities, or generated, treated, stored or disposed of at, on or
under any of the Facilities or any other location, in each case by or on behalf
of any Loan Party or any Restricted Subsidiary in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law.
 
(e)                No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law to which any Loan Party or any
Restricted Subsidiary is or will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Restricted Subsidiary, the
Facilities or the Businesses.
 
76

--------------------------------------------------------------------------------



(f)                There has been no release or, to the knowledge of the
Responsible Officers of the Loan Parties, threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of any Loan Party or any Restricted Subsidiary
in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
 
(g)                There have been no accidents, explosions, implosions,
collapses or flooding at or otherwise related to the properties owned or
operated by any Loan Party or any other Restricted Subsidiary for which any Loan
Party or any other Restricted Subsidiary has any pending or ongoing liability or
reasonably expects to incur liability.
 
5.10          Insurance.
 
(a)                The properties of the Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Restricted Subsidiary operates. The
property and general liability insurance coverage of the Loan Parties as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 5.10.
 
(b)               Each Loan Party maintains, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.
 
5.11          Taxes.
 
Each Loan Party and its Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (ii) those where
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against any Loan Party or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect.
 
5.12          ERISA Compliance.
 
(a)                Each Plan is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state Laws except as could
not reasonably be expected to have a Material Adverse Effect. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is subject to a
favorable opinion letter from the IRS to the effect that the form of such Plan
is qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Loan Parties, nothing has occurred that would reasonably be expected to
prevent or cause the loss of such tax-qualified status.
 
(b)               There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
77

--------------------------------------------------------------------------------



(c)                (i) No ERISA Event has occurred, and no Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, in each case, with respect to (i)
through (v), could not reasonably be expected to result in a Material Adverse
Effect.
 
(d)               The Borrower represents and warrants as of the Closing Date
that the Borrower is not and will not be (i) an employee benefit plan subject to
Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Internal
Revenue Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code; or (iv) a
“governmental plan” within the meaning of ERISA.
 
(e)                Except as could not reasonably be expected to result in a
Material Adverse Effect, no Loan Party nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12 and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
 
5.13          Subsidiaries.
 
Set forth on Schedule 5.13 is a complete and accurate list of each Subsidiary of
any Loan Party, together with (i) its jurisdiction of organization, (ii) the
number of shares of each class of Equity Interests of such Subsidiary
outstanding, and (iii) the number and percentage of outstanding shares of each
such class owned (directly or indirectly) by any Loan Party or any Subsidiary,
in each case, as of the Closing Date. The outstanding Equity Interests of each
Restricted Subsidiary of any Loan Party are validly issued, fully paid and
non-assessable.
 
5.14          Margin Regulations; Investment Company Act.
 
(a)                The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.
 
78

--------------------------------------------------------------------------------



(b)               None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
5.15          Disclosure.
 
No written report, financial statement, certificate or other information (other
than projected financial information or information of a general industry or
economic nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that (i)
projections are as to future events and are not to be viewed as facts, (ii)
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Restricted Subsidiaries,
(iii) no assurance can be given that any particular projections will be realized
and (iv) actual results during the period or periods covered by any such
projections may differ significantly from the projected results and such
differences may be material).
 
5.16          Compliance with Laws.
 
Each Loan Party and Restricted Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
5.17          Intellectual Property.
 
Each Loan Party and each Restricted Subsidiary owns, or possesses the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, except as could not reasonably be expected to have
a Material Adverse Effect. Set forth on Schedule 5.17 is a list of (i) all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office that, as of the Closing
Date, a Loan Party owns and (ii) all licenses of IP Rights registered with the
United States Copyright Office or the United States Patent and Trademark Office
as of the Closing Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by any Loan Party or any
Restricted Subsidiary or the granting of a right or a license in respect of any
IP Rights from any Loan Party or any Restricted Subsidiary does not infringe on
the rights of any Person.
 
5.18          Solvency.
 
As of the Closing Date, the Loan Parties are Solvent on a consolidated basis.
 
79

--------------------------------------------------------------------------------



5.19          Perfection of Security Interests in the Collateral.
 
The Liens granted to the Administrative Agent pursuant to the Collateral
Documents with respect to the Collateral (i) assuming proper recordation or
filing of any such documents, including, in the case of the Mortgages, upon the
proper recordation thereof, constitute valid and subsisting Liens of record on
such rights, title or interest as such Loan Party shall from time to time have
in all property subject thereto, (ii) to the extent required by the Collateral
Documents, constitute perfected security interests in such rights, title or
interest as such Loan Party shall from time to time have in all personal
property included in the Collateral, and (iii) are subject to no Liens except
Permitted Liens or, in the case of property subject to Mortgages, Permitted
Encumbrances. To the extent required by the Collateral Documents, all such
action as is necessary has been taken to establish and perfect the
Administrative Agent’s rights in and to the Collateral, including any recording,
filing, registration, giving of notice or other similar action (assuming proper
recordation or filing of any such documents). To the extent required by the
Collateral Documents, the Loan Parties have properly delivered or caused to be
delivered, or provided control of, to the Administrative Agent all Collateral
that requires perfection of the Lien described above by possession or control.
Notwithstanding the foregoing, it is understood among the parties hereto that
the Liens in unpatented federal or state mining claim Mining Rights are subject
to the paramount title of the United States or state government respectively,
and that water rights are usufructury only and likewise subject to the paramount
title of the United States or state administering such rights, and that water
rights are usufructury only and likewise subject to the paramount title of the
United States or state administering such rights.
 
5.20          Business Locations; Taxpayer Identification Number.
 
Set forth on Schedule 5.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date.
Set forth on Schedule 5.20(b) is the jurisdiction of organization, chief
executive office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
Except as set forth on Schedule 5.20(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation or (iii) been party to a merger, consolidation or other change in
structure.
 
5.21          Labor Matters.
 
No Loan Party or any other Restricted Subsidiary is party to any collective
bargaining agreement or has any labor union been recognized as the
representative of its employees except as set forth on Schedule 5.21. The Loan
Parties know of no pending, threatened or contemplated strikes, work stoppage or
other collective labor disputes involving employees of any Loan Party or any
other Restricted Subsidiary that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.22          Mining Rights.
 
Each of the Loan Parties and each other Restricted Subsidiary has acquired all
material Mining Rights which are required in connection with the operation of
the Kensington Mine, the Rochester Mine, the Palmarejo Mine and the Wharf Mine
(to the extent such mines remain owned by any Loan Party or Restricted
Subsidiary), and has obtained such other surface and other rights as are
necessary for access rights, water rights, plant sites, tailings disposal, waste
dumps, ore dumps, abandoned heaps or ancillary facilities which may be
reasonably required in connection with each such mine, other than any rights
which the failure to obtain could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All such Mining Rights
and other rights with respect to the Kensington Mine, the Rochester Mine, the
Palmarejo Mine and the Wharf Mine are sufficient in scope and substance for the
operation of each mine owned or operated by the Loan Parties or any other
Restricted Subsidiary, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
80

--------------------------------------------------------------------------------



5.23          OFAC.
 
None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals or
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List or (iii) located, organized or resident in a Designated Jurisdiction.
 
5.24          Anti-Corruption Laws.
 
The Loan Parties and their Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977 and other similar anti-corruption legislation in other
jurisdictions to which the Borrower and the Restricted Subsidiaries are subject
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.
 
5.25          No EEA Financial Institution.
 
No Loan Party is an EEA Financial Institution.
 
ARTICLE VI


AFFIRMATIVE COVENANTS
 
Until the Facility Termination Date, each Loan Party shall and shall cause each
Restricted Subsidiary to:
 
6.01          Financial Statements.
 
Deliver to the Administrative Agent (for transmittal to each Lender):
 
(a)                as soon as available, but in any event within ninety days
after the end of each fiscal year of the Borrower (or, if earlier, the date
required to be filed with the SEC), commencing with the fiscal year ending
December 31, 2017, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification (other than
due to the Maturity Date of the Loans) or exception or any qualification or
exception as to the scope of such audit; and
 
81

--------------------------------------------------------------------------------



(b)               as soon as available, but in any event within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower (or, if earlier, the date required to be filed with the SEC),
commencing with the fiscal quarter ending September 30, 2017, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
 
(c)                If the Borrower has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the quarterly and annual financial information
required by this Section 6.01 will include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, and
in “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries separate from the financial condition
and results of operations of the Unrestricted Subsidiaries of the Borrower.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.
 
6.02          Certificates; Other Information.
 
Deliver to the Administrative Agent (for transmittal to each Lender), in form
and detail satisfactory to the Administrative Agent:
 
(a)                [reserved];
 
(b)               concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower, which Compliance Certificate shall
contain a calculation of the Available Amount (which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(c)                not later than 60 days after the beginning of each fiscal
year of the Borrower, commencing with the fiscal year beginning January 1, 2018,
(i) an updated consolidated life of mine model of the Borrower and the
Restricted Subsidiaries including the Kensington Mine, the Rochester Mine, the
Wharf Mine and the Palmarejo Mine (to the extent such mines remain owned by any
Loan Party or Restricted Subsidiary), and (ii) an annual business plan and
financial forecast of the Borrower and its Restricted Subsidiaries containing,
among other things, pro forma financial statements for each quarter of such
fiscal year;
 
82

--------------------------------------------------------------------------------



(d)               promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equity holders of any Loan Party or any Restricted Subsidiary, and copies of
all annual, regular, periodic and special reports and registration statements
which a Loan Party or any Restricted Subsidiary may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(e)                promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Restricted Subsidiary, or any
audit of any of them;
 
(f)                promptly after the furnishing thereof, copies of any material
statement or report furnished to any holder of debt securities of any Loan Party
or any Restricted Subsidiary having a principal amount in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(g)                promptly, and in any event within ten Business Days after
receipt thereof by any Loan Party or any Restricted Subsidiary, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Restricted Subsidiary; and
 
(h)               promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
(including at the request of any Lender) may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents (A) are available on the website of the SEC at
http://www.sec.gov or (B) are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that in the case of documents that are not
available on the website of the SEC at http://www.sec.gov, (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
(by facsimile or e-mail) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents, if requested. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
83

--------------------------------------------------------------------------------



The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and any Affiliate thereof shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
 
6.03          Notices.
 
Promptly notify the Administrative Agent and each Lender of:
 
(a)                the occurrence of any Default.
 
(b)               any matter specific to the Loan Parties or any other
Restricted Subsidiary that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
(c)                the occurrence of any ERISA Event that could reasonably be
expected to result in liability in excess of the Threshold Amount.
 
(d)               any notice of an Environmental Claim against a Loan Party or
other Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect or cause any property described in the Mortgages to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.
 
(e)                any notice or knowledge of an accident, explosion, implosion,
collapse or flooding at or otherwise related to the properties owned or operated
by a Loan Party or any other Restricted Subsidiary that could reasonably be
expected to have a Material Adverse Effect.
 
(f)                any event which constitutes or which with the passage of time
or giving of notice or both would constitute a default or event of default (or
similar event) under any mineral rights to which the any Loan Party or any other
Restricted Subsidiary is a party or by which any Loan Party or any other
Restricted Subsidiary or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.
84

--------------------------------------------------------------------------------



6.04          Payment of Taxes.
 
Pay and discharge, as the same shall become due and payable, all its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Restricted Subsidiary.
 
6.05          Preservation of Existence, Etc.
 
(a)                Preserve, renew and maintain in full force and effect its
legal existence under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05.
 
(b)               Take all reasonable action to maintain (i) all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business and (ii) if applicable, its good standing under
the Laws of the jurisdiction of its organization, except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
(c)                Preserve or renew all of its IP Rights, the non-preservation
or non-renewal of which could reasonably be expected to have a Material Adverse
Effect.
 
6.06          Maintenance of Properties.
 
(a)                Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or in a transaction permitted by Section 7.04 or 7.05.
 
(b)               Make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
(c)                Except as permitted by Section 7.04 and Section 7.05,
maintain all material Mining Rights which are required in connection with the
operation of its mines as they are operated at any time, and obtain such other
surface and other rights as are necessary for access rights, water rights, plant
sites, tailings disposal, waste dumps, ore dumps, abandoned heaps or ancillary
facilities which are required in connection with each mine, in each case,
sufficient in scope and substance for the operation of each mine then owned or
operated by any Loan Party or any other Restricted Subsidiary as they are
operated at any time, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
6.07          Maintenance of Insurance.
 
(a)                Maintain in full force and effect insurance (including
worker’s compensation insurance, liability insurance, casualty insurance and
business interruption insurance) with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Party or such Restricted Subsidiary operates.
 
85

--------------------------------------------------------------------------------



(b)               Without limiting the foregoing, (i) maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that constitutes Collateral, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 or
as otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.
 
(c)                Cause the Administrative Agent and its successors and assigns
to be named as lender’s loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use reasonable efforts to
cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty days (or
such lesser amount as the Administrative Agent may agree) prior written notice
before any such policy or policies shall be altered or canceled.
 
6.08          Compliance with Laws and Contracts.
 
(a)                Comply with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
(b)               Comply with the requirements of all Contractual Obligations
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09          Books and Records.
 
Maintain proper books of record and account, in which full, true and correct, in
all material respects, entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Restricted Subsidiary, as the case may be.
 
6.10          Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its chief executive offices and
material properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall not exercise their right to visit and
inspect the chief executive offices and each material property of the Borrower
and its Subsidiaries more often than one (1) time during any calendar year at
the Borrower’s expense and any such visit and/or inspection shall be coordinated
in advance with the Administrative Agent so as to minimize the burden (both
financial and logistical) upon the Borrower to the extent reasonably possible;
provided further that upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time during normal business hours without
advance notice. During such visits and inspections the Administrative Agent or
Lender representatives and contractors shall comply with all applicable health,
safety, and security rules, policies, and instructions, to the extent requested
by the Borrower, and shall not materially interfere with ordinary business
operations.
 
86

--------------------------------------------------------------------------------



6.11          [Reserved].
 
6.12          ERISA Compliance.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
to, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.
 
6.13          Additional Guarantors.
 
Within forty-five (45) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Domestic Subsidiary
(unless such Domestic Subsidiary is an Excluded Subsidiary) or any Domestic
Subsidiary ceases to be an Excluded Subsidiary, cause such Person to (a) become
a Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (b) upon the request of the Administrative
Agent in its sole discretion, deliver to the Administrative Agent such
Organization Documents, resolutions and favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
 
6.14          Pledged Assets.
 
(a)                Equity Interests. Cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (excluding any
Collateral Foreign Subsidiary) and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Collateral Foreign Subsidiary directly owned by any Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents, and, in connection with the foregoing, deliver to the Administrative
Agent such other documentation as the Administrative Agent may request
including, any filings and deliveries to perfect such Liens and, if reasonably
requested, favorable opinions of counsel all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(b)               Other Property. Cause all Collateral (subject to any
exceptions in the Collateral Documents and excluding, for the avoidance of
doubt, any Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected and, in the case of mortgaged real property (whether
leased or owned in fee title), title insured Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the Collateral
Documents (in each case, subject to Permitted Liens) and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including filings and deliveries necessary to
perfect such Liens, Organization Documents, resolutions, Real Property Security
Documents, landlord’s waivers (in respect of material mining properties) and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent. With respect to real
property (other than Excluded Property) acquired after the Closing Date, the
Loan Parties shall have sixty (60) days (or such later time as agreed by the
Administrative Agent) to deliver Real Property Security Documents with respect
thereto. Notwithstanding the foregoing, it is understood among the parties
hereto that the Liens in unpatented federal or state mining claim Mining Rights
are subject to the paramount title of the United States or state government
respectively, and that water rights are usufructury only and likewise subject to
the paramount title of the United States or state administering such rights.
 
87

--------------------------------------------------------------------------------



(c)                Notwithstanding anything herein to the contrary, with respect
to pledges of, or grants of security interests in, assets acquired by a Loan
Party after the Closing Date (including Equity Interests of newly-acquired
Restricted Subsidiaries), the Loan Parties shall have forty-five (45) days (or,
in the case of Real Property Security Documents, sixty (60) days) (or such
longer period as agreed by the Administrative Agent in its sole discretion)
after the date of such acquisition to comply with the requirements of clauses
(a) and (b) above.
 
6.15          Anti-Corruption Laws.
 
Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977 and other similar anti-corruption
legislation in other jurisdictions to which the Borrower and the Restricted
Subsidiaries are subject and maintain policies and procedures designed to
promote and achieve compliance with such laws.
 
6.16          Post-Closing Requirements.
 
To the extent not delivered on the Closing Date, within ten (10) days following
the Closing Date (or such later date as the Administrative Agent shall agree in
its sole discretion), deliver to the Administrative Agent the Real Property
Security Documents required pursuant to Section 4.01(a)(v).
 
ARTICLE VII


NEGATIVE COVENANTS
 
Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Restricted Subsidiary to, directly or indirectly:
 
7.01          Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)                Liens securing the Obligations pursuant to any Loan Document;
 
(b)               Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that the property covered
thereby is not increased;
 
(c)                Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
 
88

--------------------------------------------------------------------------------



(d)               Liens of carriers, landlords, warehousemen, mechanics,
materialmen and repairmen or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 45 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
 
(e)                pledges or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security and employee health and disability benefits (including
pledges or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements), other than any Lien imposed by ERISA (including
pledges and deposits of cash and Cash Equivalents to secure letters of credit
issued to assure payment of such obligations);
 
(f)                deposits or customary pledges to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, insurance, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(g)                easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)               Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);
 
(i)                 Liens securing Indebtedness permitted under Section 7.03(e);
provided that such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and proceeds and products thereof;
 
(j)                 (i) leases or subleases granted to others not interfering in
any material respect with the business of any Loan Party or any Restricted
Subsidiary, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract;
 
(k)               any interest of title of a lessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;
 
(l)                 Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02(a);
 
(m)             normal and customary bankers’ liens and rights of setoff upon
deposits of cash in favor of banks or other depository institutions;
 
(n)               Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;
 
(o)               Liens on property of a Person which Liens exist at the time
such Person becomes a Restricted Subsidiary or is merged with or into or
consolidated with the Borrower or any Restricted Subsidiary; provided that such
Liens were in existence prior to the contemplation of such Person becoming a
Restricted Subsidiary or such merger or consolidation and do not extend to any
assets other than those of the Person that becomes a Restricted Subsidiary or is
merged with or into or consolidated with the Borrower or any Restricted
Subsidiary;
 
89

--------------------------------------------------------------------------------



(p)               Liens on property (including Equity Interests) existing at the
time of acquisition of the property by the Borrower or any Restricted
Subsidiary; provided that such Liens were in existence prior to such acquisition
and not incurred in contemplation of, such acquisition;
 
(q)               Liens on insurance policies and proceeds thereof, or other
deposits, to secure insurance premium financings;
 
(r)                 Liens on cash or Cash Equivalents arising in connection with
the defeasance, discharge or redemption of Indebtedness;
 
(s)                grants of intellectual property licenses (including software
and other technology licenses) in the ordinary course of business;
 
(t)                 Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
(u)               Liens on the Equity Interests of Coeur Mexicana securing the
Franco-Nevada Agreement;
 
(v)               Liens on the assets of any Restricted Subsidiary that is not a
Guarantor and which secure Indebtedness or other obligations of such Restricted
Subsidiary (or of another Restricted Subsidiary that is not a Guarantor) that
are permitted to be incurred under Section 7.03;
 
(w)              Liens incurred with respect to obligations in an aggregate
principal amount at any time outstanding, when taken together with all other
obligations secured pursuant to this clause (w), not to exceed, as of any date
of incurrence, the greater or (i) $25,000,000 and (ii) 2.5% of Consolidated Net
Tangible Assets as of such date of incurrence;
 
(x)               Liens constituting encumbrances on mining properties of the
Borrower or any of its Restricted Subsidiaries in respect of mineral royalties
(i) granted in compliance with Section 7.05 or (ii) encumbering any mining
property acquired by the Borrower or any of its Restricted Subsidiaries at the
time of the acquisition of such property; provided, that, in the case of this
clause (ii), (A) such royalty is not granted in connection with, or in
anticipation of such acquisition (unless such royalty was retained by the seller
of such mining property by express agreement with the Borrower or the relevant
Restricted Subsidiary in connection with the sale of such property and such
retention was reflected in the consideration paid by the Borrower or the
relevant Restricted Subsidiary), and (B) such Liens only encumber the mining
property acquired in such acquisition;
 
(y)               Permitted Encumbrances;
 
(z)                Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any Permitted
Acquisition or other permitted purchase of capital assets;
 
(aa)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
90

--------------------------------------------------------------------------------



(bb)           Liens on concentrates or minerals or the proceeds of sale of such
concentrates or minerals arising or granted pursuant to a processing arrangement
entered into in the ordinary course of business, securing the payment of a
portion of the fees, costs and expenses attributable to the processing of such
concentrates or minerals under any such processing arrangement;
 
(cc)            Liens solely on cash or Cash Equivalents in an aggregate amount
not to exceed $15,000,000 at any time securing obligations under Swap Contracts
or Cash Management Agreements in the ordinary course of business; and
 
(dd)           Liens to secure any Permitted Refinancing Indebtedness with
respect to any Indebtedness secured by Liens permitted by clause (b) or clause
(o) above; provided, that the new Lien is limited to all or part of the same
property and assets that secured the original Lien (plus improvements and
accessions to, such property or proceeds or distributions thereof).
 
7.02          Investments.
 
Make any Investments, except:
 
(a)                Investments in the form of cash or Cash Equivalents;
 
(b)               Investments existing as of the Closing Date and set forth on
Schedule 7.02 and any Investment consisting of an extension, modification or
renewal of any such Investment;
 
(c)                Investments in the Borrower or in a Restricted Subsidiary
(provided that, except with respect to Investments that, when taken together
with all other such Investments made pursuant to this clause (c) that are at the
time outstanding, do not exceed $50,000,000, any such Investment pursuant to
this clause (c) by a Loan Party must be in a Person that is Loan Party or that
becomes a Loan Party in connection with or as a result of such Investment);
 
(d)               Investments made as a result of the receipt of non-cash
consideration from a Disposition that was made pursuant to and in compliance
with Section 7.05;
 
(e)                any acquisition of assets or Equity Interests solely in
exchange for the issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower;
 
(f)                Investments received in compromise or resolution of (i)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;
 
(g)                Swap Contracts permitted by Section 7.03(d);
 
(h)               (i) Guarantees permitted by Section 7.03; provided that if
such Indebtedness can only be incurred by a Loan Party, then such Guarantees are
only permitted by this clause (h) to the extent made by a Loan Party, and (ii)
performance guarantees with respect to obligations incurred by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business that are
permitted by this Agreement;
 
91

--------------------------------------------------------------------------------



(i)                 Investments acquired after the Closing Date as a result of
the acquisition by the Borrower or any Restricted Subsidiary of another Person,
including by way of a merger, amalgamation or consolidation with or into the
Borrower or any of its Restricted Subsidiaries in a transaction that is not
prohibited by Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;
 
(j)                 Permitted Business Investments in an aggregate amount, when
taken together with all Permitted Acquisitions made pursuant to the proviso in
clause (r) below, not to exceed, as of the date any such Investment is made, the
greater of (i) $75,000,000 and (ii) 6.0% of Consolidated Net Tangible Assets as
of the date of such Investment; provided that the Loan Parties are in compliance
with the financial covenants set forth in Section 7.11 recomputed as of the end
of the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
after giving effect to such Investment on a Pro Forma Basis;
 
(k)               Guarantees by the Borrower or any Restricted Subsidiary of
operating leases (other than capital leases) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Restricted Subsidiary
in the ordinary course of business;
 
(l)                 receivables owing to the Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business;
 
(m)             Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;
 
(n)               Investments in escrow or trust funds in the ordinary course of
business;
 
(o)               Permitted Bond Hedge Transactions which constitute
Investments;
 
(p)               Investments in an amount not to exceed the Available Amount;
 
(q)               other Investments provided that (i) no Default shall exist or
shall result therefrom, (ii) the Loan Parties are in compliance with the
financial covenants set forth in Section 7.11 recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 6.01(a) or (b) after
giving effect to such Investment on a Pro Forma Basis (and the Consolidated Net
Leverage Ratio, as so calculated, shall not exceed 3.00 to 1.0) and (iii) after
giving effect thereto, Liquidity shall be at least $50,000,000;
 
(r)                 Permitted Acquisitions; provided that the aggregate amount
of all such Acquisitions by Loan Parties of (i) assets that (A) are not located
in the United States or (B) are not (or do not become) owned by a Loan Party and
(ii) Equity Interests of Persons (A) that do not become Guarantors or (B) whose
assets are located outside of the United States, when taken together with all
Permitted Business Investments made pursuant to clause (j) above that are at the
time outstanding shall not exceed, as of the date any such Acquisition is made,
the greater of (x) $75,000,000 and (y) 6.0% of Consolidated Net Tangible Assets
as of such date (it being understood that amounts otherwise available pursuant
to this Section 7.02 to make Investments constituting Acquisitions may be used
in combination with the aggregate amount permitted pursuant to this proviso to
increase such maximum aggregate amount for Permitted Acquisitions pursuant to
this clause (r));
 
92

--------------------------------------------------------------------------------



(s)                payroll, travel, commission, entertainment, relocation and
similar advances to employees or officers of any Loan Party or any Restricted
Subsidiary to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;
 
(t)                 loans or advances to employees or officers of any Loan Party
or any Restricted Subsidiary in the ordinary course of business in an aggregate
amount not in excess of $2,000,000 with respect to all loans or advances made
since the Closing Date (without giving effect to the forgiveness of any such
loan);
 
(u)               Investments made in connection with the funding of
contributions under any non-qualified retirement plan or similar employee
compensation plan in an amount not to exceed the amount of compensation expense
recognized by any Loan Party and or Restricted Subsidiary in connection with
such plans; and
 
(v)               other Investments in an aggregate amount, when taken together
with all other Investments made pursuant to this clause (v) that are at the time
outstanding not to exceed, as of the date of such Investment, the greater of
(x) $10,000,000 and (y) 1% of Consolidated Net Tangible Assets as of the date of
such Investment.
 
Notwithstanding the foregoing, no Acquisition of the Equity Interests of another
Person shall be permitted by this Agreement unless the board of directors (or
other comparable governing body) of such other Person shall have duly approved
such Acquisition.
 
7.03          Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)                Indebtedness under the Loan Documents;
 
(b)               Indebtedness outstanding on the Closing Date set forth on
Schedule 7.03;
 
(c)                intercompany Indebtedness permitted under Section 7.02;
provided that in the case of Indebtedness owing by a Loan Party to a Restricted
Subsidiary that is not a Loan Party such Indebtedness shall be unsecured and be
subordinated prior to the Obligations in a manner and to an extent reasonably
acceptable to the Administrative Agent;
 
(d)               obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that such obligations are (or were) entered
into by such Person in the ordinary course of business, and not for purposes of
speculation;
 
(e)                purchase money Indebtedness (including obligations in respect
of capital leases and Synthetic Lease Obligations) incurred to finance all or
any part of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Loan
Parties or any of the Restricted Subsidiaries and renewals, refinancings and
extensions thereof, provided that the aggregate outstanding principal amount of
all such Indebtedness shall not exceed the greater of (x) $100,000,000 and (y)
5% of Consolidated Net Tangible Assets as of such date of incurrence;
 
(f)                the Senior Notes;
 
93

--------------------------------------------------------------------------------



(g)                to the extent constituting Indebtedness, obligations in
respect of Cash Management Agreements;
 
(h)               to the extent constituting Indebtedness, obligations in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance, self-insurance
obligations, bankers’ acceptances, performance, bid, surety, appeal,
reclamation, remediation and similar bonds and completion guarantees (not for
borrowed money) provided in the ordinary course of business;
 
(i)                 to the extent constituting Indebtedness, obligations arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn against insufficient funds, so long as
such Indebtedness is covered within five (5) Business Days;
 
(j)                 Indebtedness of any Person incurred and outstanding on or
prior to the date on which such Person became a Restricted Subsidiary or was
acquired by, or merged into or arranged or consolidated with, the Borrower or
any of its Restricted Subsidiaries (other than Indebtedness incurred in
contemplation of, or in connection with, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary of or
was otherwise acquired by the Borrower); provided that (i) neither the Borrower
nor any Restricted Subsidiary (other than such Person and its Restricted
Subsidiaries or any other Person that such Person merges with or that acquires
the assets of such Person) shall have any liability or other obligation with
respect to such Indebtedness (except, for the avoidance of doubt, as separately
permitted under another clause of this Section 7.03 (other than clause (o))) and
(ii) either (A) the Consolidated Net Leverage Ratio, determined on a Pro Forma
Basis for such incurrence of Indebtedness and acquisition, merger or
consolidation does not exceed 3.00 to 1.0 at the time of incurrence thereof or
(B) the aggregate principal amount of all such Indebtedness does not exceed
$25,000,000;
 
(k)               to the extent constituting Indebtedness, obligations
consisting of unpaid insurance premiums owed to any Person providing property,
casualty, liability or other insurance to any Loan Party or any other Restricted
Subsidiary in any fiscal year, pursuant to reimbursement or indemnification
obligations to such Person; provided that such Indebtedness is incurred only to
defer the cost of such unpaid insurance premiums for such fiscal year and is
outstanding only during such fiscal year;
 
(l)                 to the extent constituting Indebtedness, obligations
outstanding under Deferred Revenue Financing Arrangements;
 
(m)             other unsecured Indebtedness provided that (i) no Default shall
exist or shall result therefrom, (ii) the Loan Parties are in compliance with
the financial covenants set forth in Section 7.11 recomputed as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
after giving effect to the incurrence of such Indebtedness (and the use of
proceeds thereof) on a Pro Forma Basis (and the Consolidated Net Leverage Ratio,
as so calculated, shall not exceed 3.00 to 1.0) and (iii) not more than
$150,000,000 in the aggregate of Indebtedness of the Loan Parties incurred
pursuant to this clause (m) and having a maturity sooner than the Maturity Date
shall be outstanding at any one time;
 
(n)               Indebtedness of Restricted Subsidiaries that are not
Guarantors in an aggregate outstanding principal amount not to exceed the
greater of (i) $50,000,000 and 4.0% of Consolidated Net Tangible Assets as of
such date of incurrence;
 
94

--------------------------------------------------------------------------------



(o)               Guarantees with respect to Indebtedness permitted under this
Section 7.03; provided that, if the Indebtedness being Guaranteed is
subordinated to or pari passu with the Obligations, then the Guarantee must be
subordinated or pari passu, as applicable to the same extent as the Indebtedness
Guaranteed;
 
(p)               Permitted Refinancing Indebtedness incurred in exchange for,
or the net proceeds of which are used to renew, refund, refinance, replace,
defease or discharge any Indebtedness (other than intercompany Indebtedness)
that was permitted by this Agreement to be incurred under Section 7.03(b), (f),
(j), (m) or (p); and
 
(q)               additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (q), not to
exceed, as of any date of incurrence, the greater of (x) $25,000,000 and (y)
2.5% of Consolidated Net Tangible Assets as of such date of incurrence
 
7.04          Fundamental Changes.
 
Merge, consolidate or enter into any similar combination with any other Person
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except:
 
(a)                (i) any Wholly-Owned Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Guarantor (provided that the Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Loan Parties shall comply with
Section 6.14 in connection therewith);
 
(b)               (i) any Foreign Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Foreign Subsidiary
and (ii) any Domestic Subsidiary that is not a Guarantor may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Domestic Subsidiary that is not a Guarantor;
 
(c)                any Restricted Subsidiary may dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding up or
otherwise) to the Borrower or any Guarantor; provided that, with respect to any
such disposition by any Restricted Subsidiary that is not a Guarantor, the
consideration for such disposition shall not exceed the fair market value of
such assets;
 
(d)               (i) any Foreign Subsidiary may dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding up or
otherwise) to any other Restricted Subsidiary that is not a Guarantor and (ii)
any Domestic Subsidiary that is not a Guarantor may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Domestic Subsidiary that is not a
Guarantor;
 
(e)                Dispositions permitted by Section 7.05;
 
95

--------------------------------------------------------------------------------



(f)                any Investment permitted by Section 7.02 may be structured
as, or consummated pursuant to, a merger, consolidation or amalgamation;
provided, that in the case of any such merger, consolidation or amalgamation of
(i) the Borrower, the Borrower shall be the continuing, surviving or resulting
entity or (ii) any other Loan Party, the surviving, continuing or resulting
legal entity of such merger, consolidation or amalgamation is a Loan Party (or
substantially simultaneously with such transaction, the continuing, surviving or
resulting entity shall become a Guarantor) and, in all cases, such Loan Parties
shall comply with Section 6.14 in connection therewith; or
 
(g)                any Restricted Subsidiary may liquidate, wind-up or dissolve
itself after having disposed of all or substantially all of its assets in a
transaction permitted by another clause of this Section 7.04.
 
7.05          Dispositions.
 
Make any Disposition except:
 
(a)                any single Disposition or series of related Dispositions that
involves assets having a fair market value of less than $15,000,000;
 
(b)               any Disposition between or among Loan Parties, between or
among Restricted Subsidiaries that are not Loan Parties or by any Restricted
Subsidiaries that are not Loan Parties to any Loan Party;
 
(c)                the sale, lease or other transfer of products, services or
accounts receivable in the ordinary course of business (including the sale of
gold and gold bearing material pursuant to the Franco-Nevada Agreement (but not
including other sales of royalty or stream interests)) and any sale or other
Disposition of damaged, worn-out or obsolete assets in the ordinary course of
business (including the abandonment or other Disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Restricted Subsidiaries taken as whole);
 
(d)               the licensing or sublicensing of intellectual property or
other general intangibles and licenses, leases or subleases of other property in
the ordinary course of business which do not materially interfere with the
business of the Borrower and its Restricted Subsidiaries;
 
(e)                any surrender or waiver of contract rights or the settlement,
release, recovery on or surrender of contract, tort or other claims in the
ordinary course of business;
 
(f)                to the extent constituting a Disposition, the granting of
Permitted Liens;
 
(g)                the sale or other disposition of cash or Cash Equivalents;
 
(h)               to the extent constituting a Disposition, any Restricted
Payment permitted by Section 7.06 or any Investment permitted by Section 7.02;
 
(i)                 the settlement or early termination of any Permitted Bond
Hedge Transaction and the settlement or early termination of any related
Permitted Warrant Transaction;
 
(j)                 Dispositions of receivables in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
 
96

--------------------------------------------------------------------------------



(k)               any sale of Equity Interests or Indebtedness or other
securities of an Unrestricted Subsidiary;
 
(l)                 sales of assets received by the Borrower or any Restricted
Subsidiary upon foreclosures on a Lien;
 
(m)             to the extent constituting a Disposition, the unwinding of any
Swap Contract;
 
(n)               any Dispositions to the extent required by, or made pursuant
to customary buy/sell arrangements between the joint venture parties set forth
in joint venture arrangements and similar binding agreements;
 
(o)               other Dispositions so long as (i) at least 75% of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of (as
reasonably determined by the Borrower in good faith), (ii) no Default exists or
would result therefrom, (iii) such transaction does not involve the sale or
other disposition of a minority Equity Interest in any Guarantor (except, for
the avoidance of doubt, for any such Guarantor being concurrently designated as
an Unrestricted Subsidiary in accordance with the requirements of Section 7.16),
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 7.05, (v) the Loan Parties are in compliance with the financial
covenants set forth in Section 7.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b) after giving
effect to such Disposition on a Pro Forma Basis and (vi) upon giving effect to
such Disposition, the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Restricted Subsidiaries in
all such transactions occurring after the Closing Date shall not exceed an
amount equal to 20% of Consolidated Total Assets (as set forth in the most
recently delivered financial statements pursuant to Section 6.01); provided
that, for purposes of clause (i) above, any Designated Non-cash Consideration
received by the Borrower or any of its Restricted Subsidiaries in such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of (x) $30,000,000 and (y)
2.5% of Consolidated Net Tangible Assets at the time of the receipt of such
Designated Non-cash Consideration (with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value), shall be treated as cash;
 
(p)               the lease or sublease of office space; and
 
(q)               the abandonment, farm-out, lease, assignment, sub-lease,
license or sub-license of any real or personal property in the ordinary course
of business.
 
Notwithstanding the foregoing (a) any sale, lease, conveyance or other
disposition or transfer, directly or indirectly, of (i) any Equity Interests in
any of Coeur Alaska, Coeur Rochester and Wharf and/or (ii) any or all of the
assets or property comprising the Kensington Mine, the Rochester Mine or the
Wharf Mine (other than pursuant to the exclusion of Section 7.05(b) and other
than transactions described in clause (b) below), and (b) any sale of royalty or
stream interests in respect of the mining properties of the Borrower and its
Restricted Subsidiaries (other than pursuant to the exclusion in Section
7.05(b), may only be effected pursuant to Section 7.05(o).
 
97

--------------------------------------------------------------------------------



7.06          Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, except that:
 
(a)                the making of any Restricted Payment in exchange for, or out
of or with the net cash proceeds of the substantially concurrent sale (other
than to a Subsidiary) of, Equity Interests of the Borrower (other than
Disqualified Equity Interests) or from the substantially concurrent contribution
of common equity capital to the Borrower; provided that the amount of any such
net cash proceeds that are utilized for any such Restricted Payment will not be
considered to be net proceeds of Qualified Equity Interests for purposes of the
definition of Available Amount;
 
(b)               the payment of any dividend (or, in the case of any
partnership or limited liability Borrower, any similar distribution) by a
Restricted Subsidiary to the holders of its Equity Interests on a pro rata
basis;
 
(c)                any repurchase of Equity Interests deemed to occur upon (i)
the exercise of stock options to the extent such Equity Interests represent a
portion of the exercise price of those stock options or (ii) withholding by the
Borrower of restricted stock to cover payment of taxes upon vesting of such
restricted stock or the exercise of stock options;
 
(d)               payments of cash, dividends, distributions, advances or other
Restricted Payments by the Borrower or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon (i)
the exercise of options or warrants or (ii) the conversion or exchange of Equity
Interests of any such Person or of any Convertible Indebtedness;
 
(e)                any payments in connection with a Permitted Bond Hedge
Transaction and the settlement of any related Permitted Warrant Transaction (i)
by delivery of shares of the Borrower’s common stock upon net share settlement
thereof or (ii) by (A) set-off against the related Permitted Bond Hedge
Transaction and (B) payment of an early termination amount thereof in common
stock upon any early termination thereof;
 
(f)                so long as no Default has occurred and is continuing, other
Restricted Payments in an aggregate amount not to exceed $25,000,000 during the
term of this Agreement;
 
(g)                Restricted Payments made with the Available Amount;
 
(h)               other Restricted Payments, provided that (i) no Default shall
exist or shall result therefrom, (ii) the Loan Parties are in compliance with
the financial covenants set forth in Section 7.11 recomputed as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
after giving effect to such Restricted Payment on a Pro Forma Basis (and the
Consolidated Net Leverage Ratio, as so calculated, shall not exceed 3.00 to 1.0)
and (iii) after giving effect thereto (but excluding the proceeds thereof),
Liquidity shall be at least $50,000,000;
 
(i)                 the payment of any dividend or consummation of an
irrevocable redemption within 60 days after the date of declaration of the
dividend or giving of the redemption notice, as the case may be, if at the date
of declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Section 7.06;
 
98

--------------------------------------------------------------------------------



(j)                 the making of cash payments in connection with any
conversion of Convertible Indebtedness with the proceeds of any payments
received by the Borrower or any of its Restricted Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; and
 
(k)               payments or distributions to holders of the Equity Interests
of the Borrower or any of its Restricted Subsidiaries pursuant to appraisal or
dissenter rights required under applicable law or pursuant to a court order in
connection with any merger, amalgamation, arrangement, consolidation or sale,
assignment, conveyance, transfer, lease or other disposition of assets.
 
7.07          Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Restricted Subsidiaries on
the Closing Date or any business substantially related or incidental thereto or
any reasonable extension thereof.
 
7.08          Transactions with Affiliates.
 
Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person involving aggregate payments or consideration in excess
of $10,000,000, whether or not in the ordinary course of business, other than
(a) advances of working capital to any Loan Party, (b) transactions between or
among the Loan Parties and/or the Restricted Subsidiaries, (c) transactions
expressly permitted by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or
Section 7.06, (d) any employment agreement, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto, (e) payment of reasonable and customary
fees and reimbursements of expenses (pursuant to indemnity arrangements or
otherwise) of officers, directors, employees or consultants of the Borrower or
any of its Restricted Subsidiaries, (f) any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by, merged
into or amalgamated, arranged or consolidated with the Borrower or any of its
Restricted Subsidiaries; provided that such agreement was not entered into in
contemplation of such acquisition, merger, amalgamation, arrangement or
consolidation and any amendment thereto (so long as any such amendment is not
more disadvantageous to the Lenders in any material respect than the applicable
agreement as in effect on the date of such acquisition, merger, amalgamation,
arrangement or consolidation), (g) transactions between the Borrower or any of
its Restricted Subsidiaries and any Person that is an Affiliate solely because
one or more of its directors is also a director of the Borrower or any of its
Restricted Subsidiaries; provided that such director abstains from voting as a
director of the Borrower or such Restricted Subsidiary, as the case may be, on
any matter involving such other Person, (h) any transaction or series of related
transactions for which the Borrower or any of its Restricted Subsidiaries
delivers to the Administrative Agent an opinion as to the fairness to the
Borrower or the applicable Restricted Subsidiary of such transaction or series
of related transactions from a financial point of view issued by an accounting,
appraisal or investment banking firm of national recognized standing qualified
to perform the task for which it has been engaged and (i) except as otherwise
specifically limited in this Agreement, other transactions which are on terms
and conditions substantially as or more favorable to the Borrower and/or such
Restricted Subsidiary, as applicable, as would be obtainable by it in a
comparable arms-length transaction with a Person other than an Affiliate.
 
99

--------------------------------------------------------------------------------



7.09          Burdensome Agreements.
 
(a)                Enter into, or permit to exist, any Contractual Obligation
(except for the Loan Documents) that encumbers or restricts the ability of any
Restricted Subsidiary (other than a Loan Party) to (i) make Restricted Payments
to any Loan Party (it being understood that the priority of any preferred stock
in receiving dividends or liquidating distributions prior to dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to make distributions on Equity Interests), (ii) make
loans or advances to any Loan Party (it being understood that the subordination
of loans or advances made to the Borrower or any Restricted Subsidiary to other
Indebtedness incurred by the Borrower or any Restricted Subsidiary shall not be
deemed a restriction on the ability to make loans or advances), or (iii)
transfer any of its property to any Loan Party, except for (A) agreements
governing other Indebtedness permitted under Section 7.03 and any amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings of those agreements; provided that in the good faith judgment of
the Borrower, such encumbrances and restrictions will not materially affect the
Borrower’s ability to repay the Obligations in accordance with their terms, (B)
restrictions imposed by applicable Law, (C) any instrument governing
Indebtedness or Equity Interests of a Person acquired by the Borrower or any of
its Restricted Subsidiaries as in effect at the time of such acquisition (except
to the extent such Indebtedness or Equity Interests was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired;
provided that, in the case of Indebtedness, such Indebtedness was permitted by
the terms of this Agreement to be incurred, (D) customary non-assignment
provisions in leases, subleases, licenses and other contracts entered into in
the ordinary course of business, (E) purchase money obligations for property
acquired in the ordinary course of business and capital leases that impose
restrictions on the property purchased or leased of the nature described in
clause (iii) above, (F) any agreement for the sale or other disposition of all
or a portion of the Equity Interests or assets of a Restricted Subsidiary that
restricts distributions by that Restricted Subsidiary pending its sale or other
disposition, (G) Permitted Liens that limit the right of the debtor to dispose
of the assets subject to such Liens, (H) provisions limiting the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements and (I) restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business or imposed pursuant to other escrow or deposit arrangements
permitted under this Agreement.
 
(b)               Enter into, or permit to exist, any Contractual Obligation
(except for the Loan Documents) that encumbers or restricts the ability of any
such Person (other than a Foreign Subsidiary) to (i) pledge its property
pursuant to the Loan Documents or (ii) act as a Loan Party pursuant to the Loan
Documents, except for: (A) restrictions imposed by applicable Law, (B) any
document or instrument governing Indebtedness incurred pursuant to Section
7.03(e) (provided, that any such restriction contained therein relates only to
the asset or assets securing such Indebtedness), (C) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (D) obligations that are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Subsidiary of
the Borrower, so long as such obligations are not entered into in contemplation
of such Person becoming a Subsidiary, (E) customary restrictions contained in an
agreement related to the sale of property that limit the transfer of such
property pending the consummation of such sale, (F) customary restrictions in
leases, subleases, licenses and sublicenses, asset sale agreements, joint
venture agreements, sale-leaseback agreements, stock sale agreements and other
similar agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto (and/or to the
assignability of such agreement), (G) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, (H)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business or imposed pursuant to
other escrow or deposit arrangements permitted under this Agreement, and (I)
restrictions imposed by any agreement governing Indebtedness entered into after
the Closing Date and permitted under Section 7.03 that are, taken as a whole, in
the good faith judgment of the Borrower, no more restrictive with respect to
Borrower or any Restricted Subsidiary than then customary market terms for
Indebtedness of such type, so long as such restrictions do not restrict and are
not violated by the Guarantees and Liens provided under, or required to be
provided under, the Loan Documents as in effect on the date of entry into the
relevant agreement or instrument. It is agreed, for the avoidance of doubt, that
the restrictions contained in the Senior Notes (and restrictions applicable to
any Permitted Refinancing Indebtedness in respect of the Senior Notes or other
future Indebtedness incurred pursuant to Section 7.03(p) which are not
substantially more restrictive, taken as a whole, than such restrictions in the
Senior Notes) do not violate the above provisions of this clause (b).
 
100

--------------------------------------------------------------------------------



7.10          Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose in each case in a manner that
violates Regulation T, U or X of the FRB.
 
7.11          Financial Covenants.
 
(a)                Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 3.50 to 1.00.
 
(b)               Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00 to 1.00.
 
7.12          Prepayment of Certain Indebtedness, Etc.
 
(a)                If any Event of Default exists or would result therefrom or
if to do so would violate any applicable subordination provisions or agreements
with respect thereto, amend or modify any of the terms of any unsecured
Indebtedness of the Borrower or any Restricted Subsidiary or any Indebtedness of
the Borrower or any Restricted Subsidiary that contractually subordinated in
right of payment to the Obligations if such amendment or modification would add
or change any terms in a manner adverse to any Loan Party or any Restricted
Subsidiary, or shorten the final maturity or average life to maturity or require
any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto.
 
(b)               Make (or give any notice with respect thereto) any voluntary
or optional payment or prepayment or redemption or acquisition for value of
(including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any unsecured Indebtedness of the Borrower or any
Restricted Subsidiary or any Indebtedness of the Borrower or any Restricted
Subsidiary that is contractually subordinated in right of payment to the
Obligations except that so long as no Event of Default exists or would result
therefrom or if to do so would not violate any applicable subordination
provisions or agreements with respect thereto, the Borrower and its Restricted
Subsidiaries may: (i) make such prepayments, redemptions or acquisitions for
value if (A) the Loan Parties are in compliance with the financial covenants set
forth in Section 7.11 recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b) after giving effect to such
prepayment, redemption or acquisition for value on a Pro Forma Basis (and the
Consolidated Net Leverage Ratio, as so calculated, shall not exceed 3.00 to 1.0)
and (B) after giving effect thereto (but excluding the proceeds thereof),
Liquidity shall be at least $50,000,000, (ii) make such prepayments, redemptions
or acquisitions for value with the Available Amount, (iii) make such
prepayments, redemptions or acquisitions for value of any intercompany
Indebtedness, (iv) make prepayments, redemptions or acquisitions for value in
connection with a refinancing of such Indebtedness permitted by Section 7.03 or
in any exchange for Equity Interests of the Borrower (other than Disqualified
Equity Interests), and (v) make such other prepayments, redemptions or
acquisitions for value in an aggregate amount from and after the Closing Date
not to exceed $10,000,000.
 
101

--------------------------------------------------------------------------------



7.13          Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.
 
(a)                In the case of a Loan Party or a direct Foreign Subsidiary of
a Loan Party, amend, modify or change its Organization Documents in a manner
materially adverse to the rights or interest of the Lenders.
 
(b)               Change its fiscal year (other than, in the case of Restricted
Subsidiaries, to change their fiscal year to coincide with the Borrower’s fiscal
year).
 
(c)                In the case of any Loan Party, without providing ten days
prior written notice to the Administrative Agent (or such lesser period as the
Administrative Agent may agree), change its name, state of formation or form of
organization.
 
7.14          Sanctions.
 
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.
 
7.15          Anti-Corruption Laws.
 
Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977 or other similar anti-corruption legislation in other
jurisdictions to which the Borrower and the Subsidiaries are subject.
 
7.16          Designation of Subsidiaries.
 
Designate (i) any Subsidiary as an Unrestricted Subsidiary or (ii) any
Unrestricted Subsidiary as a Restricted Subsidiary; except that the Borrower may
at any time after the Closing Date designate any Subsidiary as an Unrestricted
Subsidiary or, to the extent otherwise meeting the definition of “Subsidiary,”
any Unrestricted Subsidiary as a Restricted Subsidiary so long as at the time of
such designation (and in the case of clause (c), (e), and (g) below, at all
times thereafter):
 
(a)                immediately before and after such designation, no Default
shall have occurred and be continuing or shall be caused thereby;
 
102

--------------------------------------------------------------------------------



(b)               the Borrower shall have delivered to the Administrative Agent
a certificate demonstrating that the Loan Parties would be in compliance with
the financial covenants set forth in Section 7.11 recomputed as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b)
after giving effect to such designation on a Pro Forma Basis;
 
(c)                with respect to any Person to be designated as an
Unrestricted Subsidiary, (i) no Loan Party or any Subsidiaries thereof (other
than the Person to be designated or any Subsidiary thereof) has any direct or
indirect obligation to subscribe for additional Equity Interests of the Person
to be designated, to guaranty or otherwise directly or indirectly provide credit
support for such Person or to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results, (ii) such Person is not a party to any material agreement or contract
with the Borrower or any of its Subsidiaries (other than the Person to be
designated or any Subsidiary thereof) except as expressly permitted by
Section 7.08 and (iii) neither such Person nor any of its Subsidiaries shall own
any Equity Interests or Indebtedness of the Borrower or any of its Subsidiaries;
 
(d)               any designation of a Person as an Unrestricted Subsidiary
shall be deemed an Investment in an amount equal to the fair market value
immediately prior to such designation of the aggregate interest of the Borrower
and its Restricted Subsidiaries in the Person so designated;
 
(e)                upon the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with this Section 7.16, any outstanding
Liens or Indebtedness of such Subsidiary must comply with Sections 7.01 and
7.03, respectively, and the Borrower and such Subsidiary shall comply with
Sections 6.13 and 6.14 with respect to such Subsidiary;
 
(f)                no Person may be designated as an Unrestricted Subsidiary
more than once without the prior written consent of the Administrative Agent;
 
(g)                no Subsidiary owning any of the assets or property comprising
the Kensington Mine, the Rochester Mine or the Wharf Mine may be designated as
an Unrestricted Subsidiary; and
 
(h)               no Person may be designated as an Unrestricted Subsidiary if
the Unrestricted Subsidiaries, on an aggregate basis, do or would comprise more
than 10% of consolidated revenues of the Borrower and its Subsidiaries.
 
Any such designation shall be evidenced by (i) providing notice to the
Administrative Agent of the copy of the resolution of the board of directors of
the Borrower giving effect to such designation and (ii) delivering to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that such designation complies with the foregoing requirements.
 
103

--------------------------------------------------------------------------------



ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES
 
8.01          Events of Default.
 
Any of the following shall constitute an “Event of Default”:
 
(a)                Non-Payment. Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b)               Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.05(a), or
6.10 or Article VII; or
 
(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
(i) constituting a required delivery contained in Section 6.01 or 6.02 and such
failure continues for five Business Days, or (ii) contained in any Loan Document
on its part to be performed or observed and such failure continues for thirty
days; or
 
(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or
 
(e)                Cross-Default. (i) Any Loan Party or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded, provided, that this clause
(B) shall not apply to (x) any mandatory offer to purchase as a result of the
sale, transfer or other Disposition of assets, if such sale, transfer or other
Disposition is permitted hereunder and under the documents providing for such
Indebtedness (and, for the avoidance of doubt, the aggregate principal amount of
such Indebtedness shall not be included in determining whether an Event of
Default has occurred under this paragraph (e)) or (y)  any conversion of, or
trigger of conversion rights with respect to, any Convertible Indebtedness in
accordance with its terms (whether or not such conversion is to be settled in
cash or capital stock or a combination thereof, in each case so long as
permitted by Section 7.06) unless such conversion results from any default or
event of default by any Loan Party or Subsidiary thereunder or a “change of
control”, “fundamental change” or similar occurrence thereunder; (ii) there
occurs (A) under any Swap Contract, Permitted Bond Hedge Transaction or
Permitted Warrant Transaction an Early Termination Date (as defined in such Swap
Contract, Permitted Bond Hedge Transaction or Permitted Warrant Transaction)
resulting from any event of default under such Swap Contract, Permitted Bond
Hedge Transaction or Permitted Warrant Transaction as to which any Loan Party or
any Restricted Subsidiary is the Defaulting Party (as defined in such Swap
Contract, Permitted Bond Hedge Transaction or Permitted Warrant Transaction)
(and, in the case of any Permitted Bond Hedge Transaction or Permitted Warrant
Transaction, the Swap Termination Value cannot be satisfied by the issuance of
common stock of the Borrower) or (B) under any Swap Contract, any Termination
Event (as so defined) under such Swap Contract as to which any Loan Party or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Restricted Subsidiary
as a result thereof is greater than the Threshold Amount; (iii) any one or more
events described in each of the foregoing clauses (i) and (ii) occurs and the
aggregate amount implicated thereby is greater than the Threshold Amount; or
(iv) surety or performance bonds issued for the Borrower and its Restricted
Subsidiaries (in an aggregate amount in excess of the Threshold Amount) shall
have been drawn on or the beneficiaries in respect of such surety or performance
bonds shall have elected to have the bonding company assume or provide for the
assumption of the performance obligations covered thereby; or
 
104

--------------------------------------------------------------------------------



(f)                Insolvency Proceedings, Etc. Except as permitted by Section
7.04, any Loan Party or any Restricted Subsidiary (other than any Immaterial
Subsidiary) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or
 
(g)                Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary (other than any Immaterial Subsidiary) admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or
 
(h)               Judgments. There is entered against any Loan Party or any
Restricted Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of the claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty consecutive days during which such judgment has not been paid or
discharged and a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
105

--------------------------------------------------------------------------------



(j)                 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or upon the Facility
Termination Date or satisfaction in full of all the Obligations, ceases to be in
full force and effect or ceases to give the Administrative Agent any material
part of the Liens purported to be created thereby (except to the extent that any
of the foregoing results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Loan Documents or to file UCC continuation
statements; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or
 
(k)               Change of Control. There occurs any Change of Control; or
 
(l)                 Mining. The termination or default (for which any relevant
grace or cure period has expired) under any contract or license material to the
rights of the Borrower or its Restricted Subsidiaries to mine at (i) the
Rochester Mine, the Kensington Mine or the Wharf Mine, which termination or
default could reasonably be expected to have a Material Adverse Effect; provided
that no such termination or default described in this Section 8.01(l) shall
cause an Event of Default for a period of up to 120 days following such
termination or default so long as (1) the Loan Parties are diligently appealing
or disputing (or causing to be appealed or disputed) such termination or default
or attempting to cure the same, (2) the Loan Parties continue to operate the
Rochester Mine, the Wharf Mine and/or the Kensington Mine, as applicable, as
contemplated by this Agreement and the other Loan Documents and the enforcement
of any such termination or default is effectively stayed (or the other party to
such contract or the issuer of such license is not exercising or overtly
threatening to exercise termination or dispossessory remedies with respect
thereto), and (3) at all times during such period, there has not occurred a
Material Adverse Effect in connection with or as a result of such termination or
default.
 
8.02          Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)                declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)                require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and
 
106

--------------------------------------------------------------------------------



(d)               exercise on behalf of itself, the Lenders and the L/C Issuer
all rights and remedies available to it, the Lenders and the L/C Issuer under
the Loan Documents or applicable Law or at equity;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03          Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
 
107

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be (unless such Cash Management Bank or Hedge Bank
is the Administrative Agent or an Affiliate thereof). Each Cash Management Bank
or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.
 
ARTICLE IX


ADMINISTRATIVE AGENT
 
9.01          Appointment and Authority.
 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swingline
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02          Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
 
108

--------------------------------------------------------------------------------



9.03          Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
 
(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
 
(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;
 
(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;
and
 
(d)               do not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
 
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
 
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
109

--------------------------------------------------------------------------------



9.04          Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05          Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
9.06          Resignation of Administrative Agent.
 
(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
 
110

--------------------------------------------------------------------------------



(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
 
(d)               Any resignation by or removal of Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swingline Lender. If Bank of America resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c). If Bank of America resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swingline
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
111

--------------------------------------------------------------------------------



9.07          Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08          No Other Duties; Etc.
 
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.09          Administrative Agent May File Proofs of Claim; Credit Bidding.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in
such judicial proceeding; and
 
(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
112

--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, and to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof, shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01(a)), and (ii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender or any acquisition vehicle to take any further
action.
 
9.10          Collateral and Guaranty Matters.
 
Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,
 
(a)                to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, (iii) that is or has become Excluded Property,
(iv) that is owned by any Guarantor upon the release of such Guarantor permitted
under clause (c) below or (v) as approved in accordance with Section 11.01;
 
113

--------------------------------------------------------------------------------



(b)               to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and
 
(c)                to release any Guarantor from its obligations under the
Guaranty and the other Loan Documents to which it is a party (i) upon the
Facility Termination Date, (ii) if such Person becomes an Excluded Subsidiary,
or (iii) if such Person ceases to be a Restricted Subsidiary as a result of a
transaction (including, for the avoidance of doubt, the designation of such
Person as an Unrestricted Subsidiary) permitted under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10.
 
Upon the occurrence of any event described in clause (a), (b) or (c) above, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense to
evidence and effectuate such termination and release of the guarantees, Liens
and security interests created by the Loan Documents, or in the case of clause
(b), such subordination.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11          Secured Cash Management Agreements and Secured Hedge Agreements.
 
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of Section 8.03, the Guaranty or any Collateral by
virtue of the provisions hereof or any Collateral Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements in the case of the Facility Termination Date.
 
114

--------------------------------------------------------------------------------



ARTICLE X


GUARANTY
 
10.01      The Guaranty.
 
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
 
10.02      Obligations Unconditional.
 
The obligations of the Guarantors under Section 10.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 10.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article X until such time as the Obligations (other than contingent
indemnification and reimbursement obligations and other than Letters of Credit
that have been Cash Collateralized) have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by Law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
 
(a)                at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)               any of the acts mentioned in any of the provisions of any of
the Loan Documents or other documents relating to the Obligations shall be done
or omitted;
 
115

--------------------------------------------------------------------------------



(c)                the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
 
(d)               any Lien granted to, or in favor of, the Administrative Agent
or any other holder of the Obligations as security for any of the Obligations
shall fail to attach or be perfected; or
 
(e)                any of the Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
 
10.03      Reinstatement.
 
The obligations of each Guarantor under this Article X shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.
 
10.04      Certain Additional Waivers.
 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 10.02 and through the exercise of rights of
contribution pursuant to Section 10.06.
 
10.05      Remedies.
 
The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 8.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 8.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
 
116

--------------------------------------------------------------------------------



10.06      Rights of Contribution.
 
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 10.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
10.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 10.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 10.06 shall not
be deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Law against the Borrower in
respect of any payment of Obligations.
 
10.07      Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Article X is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.
 
117

--------------------------------------------------------------------------------



10.08      Keepwell.
 
Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article X by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.
 
ARTICLE XI


MISCELLANEOUS
 
11.01      Amendments, Etc.
 
Except as provided in Section 2.16 with respect to an Incremental Facility
Amendment and as provided in Section 2.17 with respect to an Extension
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that
 
(a)                no such amendment, waiver or consent shall:
 
(i)                 extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 4.02 or of any Default or a
mandatory reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);
 
(ii)               postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;
 
(iii)             reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such amount; provided, however, that (A) only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate and (B) an amendment to any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder shall not be deemed to be a reduction of
the principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or any fees or other amounts payable hereunder or under any other
Loan Document;
118

--------------------------------------------------------------------------------



(iv)             change Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
 
(v)               change any provision of this Section 11.01(a) or the
definition of “Required Lenders” without the written consent of each Lender
directly and adversely affected thereby;
 
(vi)             release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by the Collateral;
 
(vii)           except in connection with a transaction permitted under Section
7.04 or Section 7.05, release all or substantially all of the value of the
Guaranty without the written consent of each Lender whose Obligations are
guaranteed thereby, except to the extent such release is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
 
(viii)         release the Borrower without the consent of each Lender; or
 
(b)               unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;
 
(c)                unless also signed by the Swingline Lender, no amendment,
waiver or consent shall affect the rights or duties of the Swingline Lender
under this Agreement; and
 
(d)               unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;
 
provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders, (iv) Incremental Facility Amendments may be effected in
accordance with Section 2.16 and (v) Extension Amendments may be effected in
accordance with Section 2.17.
 
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
 
119

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.
 
Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.
 
11.02      Notices; Effectiveness; Electronic Communications.
 
(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)                 if to any Loan Party, the Administrative Agent, the L/C
Issuer or the Swingline Lender, to the address, facsimile number, e-mail address
or telephone number specified for such Person on Schedule 11.02; and
 
(ii)               if to any other Lender, to the address, facsimile number,
e-mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
120

--------------------------------------------------------------------------------



(b)               Electronic Communications. Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the L/C
Issuer pursuant to Article II if such Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
 
(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.
 
(d)               Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities Laws.
 
121

--------------------------------------------------------------------------------



(e)                Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications and Swingline Loan Notices) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Administrative Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03      No Waiver; Cumulative Remedies; Enforcement.
 
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
122

--------------------------------------------------------------------------------



11.04      Expenses; Indemnity; Damage Waiver.
 
(a)                Costs and Expenses. The Loan Parties shall pay (i) all
reasonable and documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented out
of pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)               Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including, without limitation, the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including any Loan Party) arising
out of, in connection with, as a result of or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Claim related in any
way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from any
dispute that (1) is solely among Lenders (except when and to the extent that one
of the parties to such dispute was acting in its capacity or in fulfilling its
role as Administrative Agent, Arranger, L/C Issuer, Swing Line Lender or other
similar capacity under this Agreement or any other Loan Document and, in such
case, excepting only such party) and (2) does not arise from the Borrower’s or
any Subsidiary’s action or inaction or breach of its obligations under this
Agreement or any other Loan Document or applicable Law. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
123

--------------------------------------------------------------------------------



(c)                Reimbursement by Lenders. To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposures of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
 
(d)               Waiver of Consequential Damages, Etc. Without limiting the
Loan Parties’ indemnification obligations above, to the fullest extent permitted
by applicable Law, no party hereto shall assert, and each such Person hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto (or any Indemnitee or any Loan Party), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof (other than in respect of
any such damages incurred or paid by an Indemnitee to a third party and to which
such Indemnitee is otherwise entitled to indemnification as provided above). No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
 
(e)                Payments. All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.
 
(f)                Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
124

--------------------------------------------------------------------------------



11.05      Payments Set Aside.
 
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
11.06      Successors and Assigns.
 
(a)                Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)                 Minimum Amounts.
 
(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
125

--------------------------------------------------------------------------------



(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of any assignment
in respect of a Revolving Commitment (and the related Revolving Loans
thereunder) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans;
 
(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
 
(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
 
(C)              the consent of the L/C Issuer and the Swingline Lender shall be
required for any assignment in respect of Revolving Loans and Revolving
Commitments.
 
(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
(provided that no signature will be required from any Lender being replaced
pursuant to Section 11.13), together with a processing and recordation fee in
the amount of $3,500; provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
126

--------------------------------------------------------------------------------



(v)               No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
 
(vi)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
 
127

--------------------------------------------------------------------------------



(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
128

--------------------------------------------------------------------------------



(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)                Resignation as L/C Issuer or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swingline Lender. In the event of
any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline Lender,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
the case may be, and (2) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
11.07      Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.16 or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
129

--------------------------------------------------------------------------------



For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.
 
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
 
11.08      Rights of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
130

--------------------------------------------------------------------------------



11.09      Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
11.10      Counterparts; Integration; Effectiveness.
 
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
 
11.11      Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
131

--------------------------------------------------------------------------------



11.12      Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
 
11.13      Replacement of Lenders.
 
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
 
(a)                the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);
 
(b)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)               such assignment does not conflict with applicable Laws; and
 
(e)                in the case of an assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
132

--------------------------------------------------------------------------------



11.14      Governing Law; Jurisdiction; Etc.
 
(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)               SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)                WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
133

--------------------------------------------------------------------------------



11.15      Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.16      No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger, and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger, nor any Lender has any obligation to the
Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
the Arranger, nor any Lender has any obligation to disclose any of such
interests to the Loan Parties and their respective Affiliates. To the fullest
extent permitted by Law, each of the Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
134

--------------------------------------------------------------------------------



11.17      Electronic Execution of Assignments and Certain Other Documents.
 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
 
11.18      USA PATRIOT Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
11.19      Subordination of Intercompany Indebtedness.
 
Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to any such obligations and indebtedness, provided, that in the event
that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.
 
11.20      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
 
(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:
 
(i)                 a reduction in full or in part or cancellation of any such
liability;
 
(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
11.21      ERISA Representation.
 
Each Lender as of the Closing Date represents and warrants as of the Closing
Date to the Administrative Agent, and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, for the benefit of the Borrower
or any other Loan Party, that such Lender is not and will not be (a) an employee
benefit plan subject to Title I of ERISA, (b) a plan or account subject to
Section 4975 of the Internal Revenue Code; (c) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Internal
Revenue Code; or (d) a “governmental plan” within the meaning of ERISA.
 
[SIGNATURE PAGES FOLLOW]
 
135

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWER:
COEUR MINING, INC.,
 
 
a Delaware corporation
         
 
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Senior Vice President & Chief Financial Officer
         
 
     
GUARANTORS:
COEUR EXPLORATIONS, INC.
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
COEUR ROCHESTER, INC. 
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
COEUR CAPITAL, INC. 
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
COEUR ALASKA, INC. 
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
Peter C. Mitchell
   
Title:
 Vice President
 
 
       
COEUR SOUTH AMERICA CORP.
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
WHARF RESOURCES (U.S.A.), INC. 
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
WHARF RESOURCES MANAGEMENT INC.
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
     

--------------------------------------------------------------------------------




 
WHARF REWARD MINES INC.
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
WHARF GOLD MINES INC.
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
       
GOLDEN REWARD MINING COMPANY LIMITED PARTNERSHIP
 
 
       
By:
 /s/ Peter C. Mitchell
   
Name:
 Peter C. Mitchell
   
Title:
 Vice President
 
 
     
ADMINISTRATIVE
     
AGENT:
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
         
 
       
By:
 /s/ Don. B. Pinzon
   
Name:
 Don. B. Pinzon
   
Title:
 Vice President
 
 
     
LENDERS:
BANK OF AMERICA, N.A.,
   
as a Lender, L/C Issuer and Swingline Lender 
 
 
       
By:
 /s/ Jonathan M. Phillips
   
Name:
 Jonathan M. Phillips
   
Title:
 Senior Vice President
 
 
       
ROYAL BANK OF CANADA, 
   
as a Lender
 
 
       
By:
 /s/ Stam Fountoulakis
   
Name:
 Stam Fountoulakis
   
Title:
 Authorized Signatory
 
 
     

--------------------------------------------------------------------------------




 
BANK OF MONTREAL, CHICAGO BRANCH, 
   
as a Lender
 
 
       
By:
 /s/ Brian L. Banke
   
Name:
 Brian L. Banke
   
Title:
 Managing Director
 
 
       
THE BANK OF NOVA SCOTIA, 
   
as a Lender 
 
 
       
By:
 /s/ Ian Stephenson
   
Name:
 Ian Stephenson
   
Title:
 Managing Director
 
 
       
By:
/s/ Patricia Cernes-Banner
   
Name:
 Patricia Cernes-Banner
   
Title:
 Associate Director
 

 

 

--------------------------------------------------------------------------------

Schedule 2.01


Commitments and Applicable Percentages




Lender
Revolving Commitment
Applicable Percentage
Bank of America, N.A.
$ 75,000,000.00
37.500000000%
Royal Bank of Canada
$ 55,000,000.00
27.500000000%
Bank of Montreal, Chicago Branch
$ 35,000,000.00
17.500000000%
The Bank of Nova Scotia
$ 35,000,000.00
17.500000000%
     
Total
$200,000,000.00
100.000000000%



 
1

--------------------------------------------------------------------------------



Schedule 2.03


Existing Letters of Credit




Account Party
ID / Reference Number
Expiration / Maturity Date
Beneficiary
Outstanding Amount
Coeur Rochester, Inc.
68129591
November 30, 2018
U.S. Department of the Interior, Bureau of Land Management
$17,742.00



 
2

--------------------------------------------------------------------------------

 
Schedule 4.01


Mortgaged Properties



1.
Wharf Mine



10928 Wharf Road, Lead, SD  57754
21069 Stewart Slope Road, Lead, SD  57754
313 Mountain View Drive, Lead, SD  57754
11006 Moose Trail, Lead, SD  57754



2.
Kensington Mine - 40 miles north of Juneau, Alaska



Tax Parcel IDs:


3M000BB00040
3M000BB00050
3M000BB00060
3M000BB00070
3M000BB00080



3.
Rochester Mine - South of Exit 119, Interstate 80, 25 miles east of Lovelock,
Nevada 89419



Tax Parcel IDs:
 
001-184-15
015-020-12
015-020-13
015-020-16
015-020-17
015-020-18
015-020-19
015-020-20
015-020-21
015-020-22
015-020-23
015-020-24
015-020-28
015-020-29
015-020-30
015-020-35
015-020-36
015-020-37
015-020-38
015-020-39
015-050-32
015-430-01
015-430-02
015-430-03
015-430-04
015-430-05
015-430-06
015-430-07
015-430-08
015-460-01
015-460-02
015-460-04
001-184-15
3

--------------------------------------------------------------------------------

 
Schedule 5.03


Consents
 
Security assignment of the following are subject to prior written approval by
the Alaska Department of Natural Resources:
 
1.
ALASKA TIDELAND LEASE No. 107154



A LEASEHOLD ESTATE as created by
Lease:
 
DATED:         October 16, 2011
LESSOR:        State of Alaska
LESSEE:         Coeur Alaska, Inc.
RECORDED: October 14, 2011 at Document No. 2011-006035-0



2.
ALASKA UPLAND MINING LEASE No. 720593



A LEASEHOLD ESTATE as created by
Lease:
 
DATED:         November 8, 2016
LESSOR:        State of Alaska
LESSEE:         Hyak Mining Co.; Assigned to Coeur Alaska, Inc.
RECORDED: 11/10/2016 at Document No. 2016-005591-0



3.
RIGHT OF WAY PERMIT/EASEMENT



Rights of the Permittee under Jualin Mine Road Easement, recorded in the Juneau
Recording District on January 17, 2017 as Document No. 2017-000234-0.


Security assignment of the following may be subject to written consent of the
Alaska Department of Transportation and Public Facilities:


Rights of the Grantee under Right-of-Way Easement recorded January 17, 2017 in
Document No. 2017-000234-0, Juneau Recording District. This is a grant of a ten
(10) year, public, non-exclusive easement and right-of-way along, over, and
across the following described tract of land located in the State of Alaska: A
state-owned road known as the Jualin Mine Road located within protracted
Sections 10, 14, 15, 23, 24, 25 and 36 of Township 35 South, Range 62 East, and
protracted Section 1 of Township 36 South, Range 62 East, Copper River Meridian
and containing 29.1 acres more or less. All located in the Juneau Recording
District, First Judicial District, State of Alaska.
 
 
4

--------------------------------------------------------------------------------

 
Schedule 5.10


Insurance


Carrier
Policy Number
Expiration Date
Type
Amount
Deductible
Zurich
7/1/2018
General Liability
$2,000,000
$25,000
ACE
7/1/2018
General Liability
$25,000,000 Excess of $2,000,000
$0
Starr
7/1/2018
General Liability
$25,000,000 Excess of $25,000,000
$0
Great American
7/1/2018
General Liability
$25,000,000 Excess of $50,000,000
$0
XL
7/1/2018
General Liability
$25,000,000 Excess of $75,000,000
$0
Zurich
7/1/2018
Commercial Property
$150,000,000
Property Damage $1,500,000, per occurrence except: 5% of the property damage
values, subject to a minimum of $1,500,000, per occurrence for Flood or
Earthquake at Rochester, NV and San Bartolome, Bolivia, and a $500,000 per
occurrence deductible applies to property in transit



 
5

--------------------------------------------------------------------------------

 
Schedule 5.12


ERISA Plans


None.
 
6

--------------------------------------------------------------------------------

 
Schedule 5.13


Subsidiaries


Loan Party or Subsidiary
Jurisdiction of Organization
Outstanding Capital Stock and Holder(s)
Percentage Owned
COEUR EXPLORATIONS, INC.
Idaho
2,500 shares (Coeur Mining, Inc.)
100%
COEUR ALASKA, INC.
Delaware
100 Common shares (Coeur Mining, Inc.)
100%
COEUR ROCHESTER, INC.
Delaware
1,000 Common shares (Coeur Mining, Inc.)
100%
Coeur South America Corp.
Delaware
10,000 Common shares (Coeur Capital, Inc.)
100%
Coeur Sub One, Inc.
Delaware
100 Common shares (Coeur Mining, Inc.)
100%
Coeur Sub Two, Inc.
Delaware
100 Common shares ( Coeur Sub One, Inc.)
 
1 Preferred share (Coeur South America Corp.)
100%
Coeur Capital, Inc.
Delaware
100 Common shares (Coeur Mining, Inc.)
100%
Coeur New Zealand, Inc.
Delaware
100 Common shares (Coeur Mining, Inc.)
100%
Ocampo Resources, Inc.
Nevada
1,000 Common shares (Coeur Sub Two, Inc.)
 
10 Series A Preferred shares (Palmarejo Silver and Gold ULC)
100%
Ocampo Services, Inc.
Nevada
1,000 Common shares (Coeur Sub Two, Inc.)
 
10 Series A Preferred shares (Palmarejo Silver and Gold ULC)
100%
Mexco Holdings, LLC
Nevada
All LLC Interest held by Coeur d’Alene Mines Australia Pty Ltd
100%
Mexco Resources, LLC
Nevada
All LLC Interest held by Coeur d’Alene Mines Australia Pty Ltd
100%
Callahan Mining Corporation
Arizona
1,000 Common shares (Coeur Mining, Inc.)
100%
Coeur d’Alene Mines Australia Pty Ltd.
Australia
2 ordinary shares (Coeur Sub Two, Inc.)
 
 
100%
CDE Australia Pty Ltd
Australia
1,275,285 ordinary shares (Coeur Capital, Inc.)
 
16,675,120 redeemable preference shares (Coeur Capital, Inc.)
100%
Servicios Administrativos Palmarejo, S.A. de C.V.
Mexico
25 Series A shares (Mexco Holdings, LLC)
 
25 Series A shares (Mexco Resources, LLC)
100%
Servicios Profesionales Palmarejo, S.A. de C.V.
Mexico
25,000 Series A shares (Mexco Holdings, LLC)
 
25,000 Series A shares (Mexco Resources, LLC)
100%




--------------------------------------------------------------------------------



Loan Party or Subsidiary
Jurisdiction of Organization
Outstanding Capital Stock and Holder(s)
Percentage Owned
Coeur Mexicana, S.A. de C.V.
Mexico
38,433 Series A shares and 1,152,046,816 Series B shares (Ocampo Services, Inc.)
 
469 Series A shares and 14,064,467 Series B shares (Ocampo Resources, Inc.)
 
10,978 Series A shares and 329,052,175 Series B shares (Magnetic Resources, LTD)
 
120 Series A shares and 3,607,542 Series B shares (Coeur San Miguel Corp.)
100%
Palmarejo Silver and Gold ULC
Canada
94,335,238 Common shares (Coeur d’Alene Mines Australia Pty Ltd)
100%
Coeur Tanzania Limited
Tanzania
2 shares (Coeur Mining, Inc.)
50%
CDE Tanzania Limited
Tanzania
2 shares (Coeur Tanzania Limited)
50%
Empresa Minera Manquiri, S.A.
Bolivia
12,397 Acciones (Coeur Mining, Inc.)
 
24 Acciones. (Coeur Explorations, Inc.)
 
1 Acciones (Coeur South America Corporation)
 
 
100%
Coeur Argentina, S.R.L.
 
 
Argentina
14,154 quotas (Coeur South America Corp.)
 
90,652 quotas (Coeur Mining, Inc.)
100%
CDE Argentina, S.R.L.
Argentina
 13,500 quotas (Coeur Argentina S.R.L.)
 
1,500 quotas (Coeur South America Corp.)
100%
Coeur Gold New Zealand, Ltd.
New Zealand
4,690,000 Shares (Coeur New Zealand, Inc.)
100%
Golden Cross Joint Venture
New Zealand
80% (Coeur Gold New Zealand, Ltd.)
 
20% (Coeur New Zealand II, LLC)
100%
Coeur La Preciosa Silver Corp.
Canada
142,118,989 shares (Coeur Mining, Inc.)
 
 
100%
Proyectos Mineros La Preciosa, S.A. de C.V.
Mexico
5,099 Series A shares and 4,000 Series B shares (Coeur La Preciosa Corp.)
 
70,917,544 Series A shares (Coeur Mining, Inc.)
100%
0986566 B.C., ULC
Canada
100,101 common shares (Coeur Capital, Inc.)
100%
Coeur San Miguel Corp.
Delaware
100 common share (Coeur Mining, Inc.)
100%
Magnetic Resources Ltd.
Canada
8,400,000 (Coeur San Miguel Corp.)
100%
Wharf Resources (U.S.A.), Inc.
Colorado
50,000 common shares (Coeur Mining, Inc.)
100%
Wharf Resources Management Inc.
Delaware
100 common shares (Wharf Resources (U.S.A.), Inc.)
100%
Wharf Reward Mines Inc.
Delaware
100 common shares (Wharf Resources (U.S.A.), Inc.
100%
Wharf Gold Mines Inc.
Delaware
100 common shares (Wharf Resources (U.S.A.), Inc.
100%
Golden Reward Mining Company Limited Partnership
Delaware
1% partnership interest (Wharf Reward Mines Inc.)
 
99% partnership interest (Wharf Gold Mines Inc.)
100%
Cervantes, LLC
Delaware
100% of the membership interests (Coeur Explorations, Inc.)
100%




--------------------------------------------------------------------------------



Loan Party or Subsidiary
Jurisdiction of Organization
Outstanding Capital Stock and Holder(s)
Percentage Owned
Coeur Gold New Zealand II, LLC
Delaware
All LLC Interest held by Coeur Mining, Inc.
100%
Grizzly Acquisition LLC
Delaware
All LLC Interest held by Coeur Mining, Inc.
100%
1132917 B.C. LTD
Canada
100 Shares held by Grizzly Acquisition LLC
100%



 
9

--------------------------------------------------------------------------------

 
Schedule 5.17


IP Rights



A.
Trademarks (except domain names)





Mark
Serial/
Registration Number
Filing/
Registration Date
Owner
Status/ Country
U.S. Federal
COEUR
Serial No. 75/014,957
Reg. No. 2,008,409
Filing Date 11/3/1995
Reg. Date 10/15/1996
Coeur Mining, Inc. (f/k/a Coeur d’Alene Mines Corporation)
Registered
Renewal due 10/15/2026
COEUR MINING and Design
Serial No. 85/881,549
Reg. No. 4,479,074
Filing Date 3/20/2013
Reg. Date 2/4/2014
Coeur Mining, Inc. (f/k/a Coeur d’Alene Mines Corporation)
Registered Declaration of Use due 2/4/2020
COUER LOGO (Horizontal)
Serial No. 85/898,245
Reg. No. 4,436,221
Filing Date 4/8/2013
Reg. Date 11/19/2013
Coeur Mining, Inc. (f/k/a Coeur d’Alene Mines Corporation)
Registered Declaration of Use due 11/19/2019
COEUR WHARF
Serial No. 86/515,997
Reg. No. 4,933,836
Filing Date 1/27/2015
Reg. Date 4/5/2016
Coeur Mining, Inc.
Registered Declaration due 4/5/2022
Foreign
COEUR LOGO
Serial No. 3257868
Reg. No.  2798994
Filing Date 6/25/2013
Reg. Date 4/27/2016
Coeur Mining, Inc.
Argentina
Renewal due 4/27/2026
COEUR LOGO
Serial No. 3257870
Reg. No. 2722043
Filing Date 6/25/2013
Reg. Date 4/24/2015
Coeur Mining, Inc.
Argentina
Renewal due 4/24/2025
COEUR LOGO
Serial No. 1551732
Reg. No. 1551732
Filing Date 4/15/2013
Reg. Date 4/15/2013
Coeur Mining, Inc.
Australia
Renewal due 4/15/2023
COEUR LOGO
Serial No. SM 03402-2013
Reg. No. 150279-C
Filing Date 6/28/2013
Reg. Date 3/21/2014
Coeur D’Alene Mine Corp.
Bolivia
Renewal due 3/21/2014
 
COEUR LOGO
Serial No. SM 3403-2013
Reg. No. 150280-C
Filing Date 6/28/2013
Coeur D’Alene Mine Corp.
Bolivia
Renewal due 7/21/2024
 
COEUR LOGO
Serial No. 1,622,432
Reg. No. TMA903,557
Filing Date 4/12/2013
Reg. Date 5/13/2015
Coeur Mining, Inc.
Canada
Renewal due 5/13/2030
COEUR LOGO
Serial No. 1054875
Reg. No. 1112927
Filing Date 4/19/2013
Reg. Date 7/22/2014
Coeur Mining, Inc.
Chile
Due 7/22/2024

--------------------------------------------------------------------------------



Mark
Serial/
Registration Number
Filing/
Registration Date
Owner
Status/ Country
COEUR (Classes 40 &42)
Serial No. 779880
Reg. No. 821914
Filing Date 7/5/2007
Reg. Date 7/14/2008
Coeur Mining, Inc.
Chile
Renewal due 7/14/2018
COEUR (Class 14)
Serial No. 779879
Reg. No. 821913
Filing Date 7/5/2007
Reg. Date 7/14/2008
Coeur Mining, Inc.
Chile
Renewal due 7/14/2018
COEUR
(Class 6)
Serial No. 916799
Reg. No. 1031576
Filing Date 2/26/2008
Reg. Date 3/19/2008
Coeur Mining, Inc.
Mexico
Renewal due 2/26/2018
COEUR
Serial No. 916800
Reg. No. 1031577
Filing Date 2/26/2008
Reg. Date 3/19/2008
Coeur Mining, Inc.
Mexico
Renewal due 2/26/2018
COEUR LOGO
Serial No. 1389289
Reg. No. 1527278
Filing Date 7/3/2013
Reg. Date 4/1/2015
Coeur Mining, Inc.
Mexico
Renewal due 7/3/2023
COEUR LOGO
Serial No. 1389288
Reg. No. 1539123
Filing Date 7/3/2013
Reg. Date 5/20/2015
Coeur Mining, Inc.
Mexico
Renewal due 7/3/2023
 
COEUR LOGO
Serial No. 975687
Reg. No. 975687
Filing Date 4/16/2013
Reg. Date 10/17/2013
Coeur Mining, Inc.
New Zealand
Renewal due 4/8/2023
COEUR LOGO
Serial No. 532034-2013
Reg. No. 7884
Filing Date 5/13/2013
Reg. Date 4/2/2014
Coeur D’Alene Mine Corp.
Peru
Renewal due 4/2/2024
 

 

B.
Patents



None.



C.
Copyrights



None.
 
11

--------------------------------------------------------------------------------

 

D.
Domain Names



Domain Name
Expiration Date
Registrant
Status
Registrar
Coeur.bo
4/13/2018
Coeur Mining, Inc.
Registered
Marcaria.com
Coeur.cl
5/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeur.com.au
5/30/2020
CDE Australia Pty Ltd.
Registered
Uniregistrar Corp.
Coeur.com.bo
5/14/2018
Coeur Mining, Inc.
Registered
Marcaria.com
Coeur.com.pe
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeur.pe
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.bo
3/19/2018
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.ca
7/22/2018
Coeur Mining, Inc.
Registered
Hexonet Services
Coeurmining.cl
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.com
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.com.ar
2/17/2018
50031830793
Registered
Nicar
Coeurmining.com.au
5/30/2021
CDE Australia Pty Ltd.
Registered
Uniregistrar Corp.
Coeurmining.com.bo
5/14/2018
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.com.mx
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.com.pe
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.mx
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.net
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.org
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeurmining.pe
4/30/2020
Coeur Mining, Inc.
Registered
Marcaria.com
Coeur.com
1/8/2019
Coeur Mining, Inc.
Registered
GoDaddy.com




E.
IP Licensing Agreements

 
None.
 
12

--------------------------------------------------------------------------------

 
Schedule 5.20(a)


Locations of Real Property


Description
Location
Address/Tax Parcel ID
Owner
Rochester Mine
Rochester, Pershing County, Nevada
See Schedule 4.01
Coeur Rochester, Inc.
Kensington Mine
Juneau, Juneau Recording District, Alaska
See Schedule 4.01
Coeur Alaska, Inc.
Wharf Mine
Lawrence County, South Dakota
See Schedule 4.01
Wharf Resources (U.S.A.), Inc.
Ropes Mine
Ishpeming, Ishpeming Township, Michigan
52-07-129-004-00; 52-07-129-005-00;
Callahan Mining Corp.
Other Real Property
Shoshone County, Idaho
RP48N04E276100A; RPO1075000018AA; RP48N04E079100A;
Coeur Mining, Inc.
Other Real Property
Kootenai County, Idaho
51N01W245100; 51N01W237300
Coeur Mining, Inc.
Office
Juneau, Alaska
3031 Clinton Drive, Suite 202, Juneau, Alaska
Leased
Office / Headquarters
Chicago, Illinois
104 S. Michigan Ave, Suite 900
Chicago, IL 60603
Leased





13

--------------------------------------------------------------------------------

 
Schedule 5.20(b)


Location of Chief Executive Office, Taxpayer Identification Number, Etc.


Name of
Loan Party
Jurisdiction of Incorporation or Organization
Federal Taxpayer Identification Number
Organizational Identification Number
Chief Executive Office
Coeur Mining, Inc.
Delaware
82-0109423
5334903
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
COEUR EXPLORATIONS, INC.
Idaho
82-0356364
C 661775
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
COEUR ALASKA, INC.
Delaware
82-0416477
2133531
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
COEUR ROCHESTER, INC.
Delaware
88-0212514
2071995
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Coeur Capital, Inc.
Delaware
46-4249484
5413057
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Coeur South America Corp.
Delaware
13-3100836
 
0930265
 
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Wharf Resources (U.S.A.), Inc.
Colorado
84-0786285
19871317956
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Wharf Resources Management Inc.
Delaware
46-0421972
2299682
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Wharf Reward Mines Inc.
Delaware
46-0421970
2299684
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Wharf Gold Mines Inc.
Delaware
46-0421971
2299683
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603
Golden Reward Mining Company Limited Partnership
Delaware
46-0421908
2299691
104 S. Michigan Avenue, Suite 900, Chicago, IL 60603



14

--------------------------------------------------------------------------------

 
Schedule 5.20(c)


Changes in Legal Name, State of Formation and Structure


Coeur Mining, Inc. was incorporated as an Idaho corporation in 1928 under the
name Coeur d’Alene Mines Corporation. On May 16, 2013, Coeur changed its state
of incorporation from the State of Idaho to the State of Delaware and changed
its name to Coeur Mining, Inc.
 
15

--------------------------------------------------------------------------------

 
Schedule 5.21


Labor Matters


The Company’s subsidiary, Empressa Minera Manquiri, S.A., maintains a labor
agreement with Sindicato de Trabajadorés Mineras de la Empresa Manquiri S.A. at
the San Bartolomé mine in Bolivia.  The San Bartolomé mine labor agreement is in
effect for 2017.
 
16

--------------------------------------------------------------------------------

 
Schedule 7.01


Existing Liens


Certain of the mining concessions held by Coeur Mexicana, S.A. de C.V. are
subject to a mortgage.
 
17

--------------------------------------------------------------------------------

 
Schedule 7.02


Existing Investments


Bridge loan to be made to JDS Silver Holdings Ltd., a British Columbia
corporation (“JDS Silver”), pursuant to that certain Arrangement Agreement,
dated as of September 10, 2017 (as in effect on the Closing Date), among 1132917
B.C. Ltd., a British Columbia corporation, the Borrower, JDS Silver and
Silvertip Resources Investment LLC, a Delaware limited liability company, in a
maximum principal amount of US$7 million. At September 29, 2017, US$4.25 million
has been advanced from the bridge loan.


Intercompany loans described on Attachment A to Schedule 7.03.


Promissory Note, dated February 18, 2011, issued by Black Hills Chair Lift
Company in favor of Wharf Resources (U.S.A.), Inc., pursuant to which Black
Hills Chair Lift Company owes approximately $650,000 to Wharf Resources
(U.S.A.), Inc.


Other Investments described on Attachment A to this Schedule 7.02.
 
18

--------------------------------------------------------------------------------

 
Schedule 7.03


Existing Indebtedness



1.
Credit Line Modification Agreement, dated as of December 29, 2014, modifying
that certain Simple Credit Line Agreement, dated as of June 2012, by and between
Banco BISA S.A. and Empresa Minera Manquiri S.A. (Balance is $0  as of September
28, 2017; maximum facility amount of $12.0 million in local currency equivalent)




2.
Promissory Note, pursuant to which Wharf Resources (U.S.A.), Inc. owes
approximately $3.75 million to Black Hills Chair Lift Company.




3.
Certain Loan Parties and Subsidiaries are obligors to reclamation bonds that
secure potential future reclamation obligations relating to the mines operated
by such entities.




4.
Obligations under the ISDA 2002 Master Agreement, dated as of June 8, 2011, by
and between Mitsui & Co. Precious Metals, Inc. and Coeur Mining, Inc. (formally
known as Coeur D’Alene Mines Corporation), together with the confirmations,
schedules and annexes thereto.




5.
Obligations under the ISDA 2002 Master Agreement, dated as of September 15,
2010, by and between JPMorgan Chase Bank, National Association and Coeur Mining,
Inc. (formally known as Coeur D’Alene Mines Corporation), together with the
confirmations, schedules and annexes thereto.




6.
Obligations under the ISDA 2002 Master Agreement, dated as of April 6, 2011, by
and between The Toronto-Dominion Bank and Coeur Mining, Inc. (formerly known as
Coeur D’Alene Mines Corporation), together with the confirmations, schedules and
annexes thereto.




7.
Obligations under the ISDA Master Agreement, dated as of September 18, 2012, by
and between Wells Fargo Bank, National Association and Coeur Mining, Inc.
(formerly known as Coeur D’Alene Mines Corporation), together with the
confirmations, schedules and annexes thereto.




8.
Obligations under the ISDA 2002 Master Agreement, dated as of February 12, 2014,
by and between The Private Bank and Trust Company and Coeur Mining, Inc.,
together with the confirmations, schedules and annexes thereto.




9.
Obligations under the ISDA 2002 Master Agreement, dated as of July 25, 2017, by
and between Morgan Stanley Capital Group Inc. and Coeur Mining, Inc., together
with the confirmations, schedules and annexes thereto.




10.
Debt of JDS Silver Holdings Ltd., a British Columbia corporation (“JDS Silver”),
in an aggregate principal amount of $15.4 million, to be assumed pursuant to
that certain Arrangement Agreement, dated as of September 10, 2017 (as in effect
on the Closing Date), among 1132917 B.C. Ltd., a British Columbia corporation,
the Borrower, JDS Silver and Silvertip Resources Investment LLC, a Delaware
limited liability company.




11.
Intercompany Debt listed on Attachment A to this Schedule 7.03




12.
Obligations under the equipment leases described on Attachment B to this
Schedule 7.03. As of the Closing Date, the aggregate outstanding amount under
the capital leases described on Attachment B does not exceed $30,000,000.

 
19

--------------------------------------------------------------------------------

 
Schedule 11.02


Certain Addresses for Notices


Loan Parties:


Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, IL 60603
Attention: Peter C. Mitchell, Senior Vice President and Chief Financial Officer
Telephone: (312) 489-5800
Email: pmitchell@coeur.com


With a copy, which shall not constitute notice, to:


Coeur Mining, Inc.
104 S. Michigan Avenue, Suite 900
Chicago, IL 60603
Attention: General Counsel
Telephone: (312) 489-5800
Email: cnault@coeur.com


Administrative Agent:


Administrative Agent’s Office (for payments and Requests for Credit Extensions,
Continuations, Conversions):


Bank of America N.A.
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX 75202-3735
Attention: Gabriel Flores
Telephone: 972.338.3814
Facsimile:  214.416.0552
Electronic Mail:  Gabe.Flores@baml.com


20

--------------------------------------------------------------------------------

 
Other Notices as Administrative Agent and Collateral Agent:


Bank of America, N.A.
Agency Management
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, New York 10038
Attention:  Lisa Berishaj
Telephone:  646.556.2314
Facsimile:  704.683.9134
Electronic Mail:  lisa.berishaj@baml.com


L/C Department


Bank of America N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Telephone: 570.496.9619
Facsimile: 800.755.8740
Electronic Mail:  tradeclientserviceteamus@baml.com


21

--------------------------------------------------------------------------------

 


Exhibit 1.01


FORM OF SECURED PARTY DESIGNATION NOTICE


Date:  _________, _____


To:
Bank of America, N.A.,
 
as Administrative Agent
 
Agency Management
 
222 Broadway, 14th Floor
 
Mail Code: NY3-222-14-03
 
New York, New York 10038
 
Attention:  Lisa Berishaj


Ladies and Gentlemen:


THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.


W I T N E S S E T H :


WHEREAS, Coeur Mining, Inc., a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent have
entered into that certain Credit Agreement, dated as of September 29, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which certain loans and financial accommodations
have been made to the Borrower;


WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Swap Contract]
as a [“Secured Cash Management Agreement”/”Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;


WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and


WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:


1.          Designation.  [_____________] hereby designates the [Cash Management
Agreement/Swap Contract] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated.  By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of Section 9.01 of the Credit Agreement), and (c) agrees that it will
be bound by the provisions of the Loan Documents and will perform in accordance
with its terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a provider of a [Cash Management
Agreement/Swap Contract].  Without limiting the foregoing, the Designor agrees
to indemnify the Administrative Agent as contemplated by Section 11.04(b) of the
Credit Agreement.

--------------------------------------------------------------------------------



GOVERNING LAW.  THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.


[signature page follows]


DESIGNOR:


By:
   
Name:
   
Title:
   



ADMINISTRATIVE AGENT:


By:
   
Name:
   
Title:
   

--------------------------------------------------------------------------------



Schedule 1
To Secured Party Designation Notice

--------------------------------------------------------------------------------



Exhibit 2.02


FORM OF LOAN NOTICE


Date:  ___________, _____



To:
Bank of America, N.A., as Administrative Agent



Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of September 29,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Coeur Mining, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.


The undersigned hereby requests (select one):


☐ A Borrowing of Revolving Loans


☐  A conversion or continuation of Revolving Loans
 

 
1.
On ______________  (a Business Day).
       
2.
In the amount of $_______________
       
3.
Comprised of _______________
         
[Type of Loan requested]
       
4.
For Eurodollar Rate Loans:  with an Interest Period of ___ months.


[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 4.02 of
the Credit Agreement have been satisfied on and as of the date of such
Borrowing.]





 
COEUR MINING, INC.
       
By:
   
Name:
   
Title:
 

--------------------------------------------------------------------------------



Exhibit 2.04


FORM OF SWING LINE LOAN NOTICE


Date: __________, 20__


To:          Bank of America, N.A., as Swing Line Lender


Cc:          Bank of America, N.A., as Administrative Agent



Re:
Credit Agreement (as amended, modified, supplemented and extended from time to
time, the “Credit Agreement”) dated as of September 29, 2017 among Coeur Mining,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto, the
Lenders identified therein, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swing Line Loan:


1.          On  __________, 20__ (a Business Day).


2.          In the amount of $__________.


With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 4.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swing Line Loans.



 
COEUR MINING, INC.
       
By:
   
Name:
   
Title:
 


--------------------------------------------------------------------------------



Exhibit 2.05


FORM OF NOTICE OF LOAN PREPAYMENT



TO:
Bank of America, N.A., as [Administrative Agent][Swingline Lender]




RE:
Credit Agreement, dated as of September 29, 2017 by and among Coeur Mining,
Inc., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)




DATE:
[Date]




--------------------------------------------------------------------------------

 
The Borrower hereby notifies the Administrative Agent that on
_____________1 pursuant to the terms of Section 2.05 of the Credit Agreement,
the Borrower intends to prepay/repay the following Loans as more specifically
set forth below:


  ☐  Optional prepayment of Revolving Loans in the following amount(s):


☐  Eurodollar Rate Loans: $______________2
Applicable Interest Period:          


 ☐  Base Rate Loans:  $_______________3


  ☐ Optional prepayment of Swingline Loans in the following amount:
$________________4


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.



 
COEUR MINING, INC.
       
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------

1 Specify date of such prepayment.
2 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
3 Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).
4 Any prepayment of Swingline Loans shall be in a principal amount of $100,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

--------------------------------------------------------------------------------

Exhibit 2.11(a)


FORM OF NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of September 29, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



 
COEUR MINING, INC.
     
By:
 
Name:
 
Title:




--------------------------------------------------------------------------------

EXHIBIT 3.01-A


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


          Reference is hereby made to the Credit Agreement dated as of September
29, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coeur Mining, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
   
Name:
   
Title:
   



Date:          _________, 20___

--------------------------------------------------------------------------------





EXHIBIT 3.01-B


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


          Reference is hereby made to the Credit Agreement dated as of September
29, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coeur Mining, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
   
Name:
   
Title:
   



Date:          _________, 20___

--------------------------------------------------------------------------------





EXHIBIT 3.01-C


FORM OF

U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


          Reference is hereby made to the Credit Agreement dated as of September
29, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coeur Mining, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
   
Name:
   
Title:
   



Date:          _________, 20___

--------------------------------------------------------------------------------





EXHIBIT 3.01-D


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


          Reference is hereby made to the Credit Agreement dated as of September
29, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Coeur Mining, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.


          Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
   
Name:
   
Title:
   



Date:          _________, 20___

--------------------------------------------------------------------------------





Exhibit 6.02


FORM OF COMPLIANCE CERTIFICATE
 
  ☐Check for distribution to public and private side Lenders

 
For the fiscal quarter ended _________________, 20___.


I, ______________________, [Title] of COEUR MINING, INC. (the “Borrower”) hereby
certify that, to the best of my knowledge and belief, with respect to that
certain Credit Agreement dated as of September 29, 2017 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent:


[Use following paragraph 1 for fiscal year-end financial statements]



(a)
The Borrower has delivered the year-end audited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.



[Use following paragraph 1 for fiscal quarter-end financial statements]



(a)
The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date.  Such consolidated financial statements fairly
present in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.




(b)
Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.



Delivered herewith are detailed calculations of (i) the Available Amount and
(ii) demonstrating compliance by the Loan Parties with the financial covenants
contained in Section 7.11 of the Credit Agreement, in each case as of the end of
the fiscal period referred to above.


This ______ day of ___________, 20__.



 
COEUR MINING, INC.
       
By:
   
Name:
   
Title:
 


--------------------------------------------------------------------------------



Attachment to Compliance Certificate


Computation of Available Amount

--------------------------------------------------------------------------------



Attachment to Compliance Certificate


Computation of Financial Covenants

--------------------------------------------------------------------------------





Exhibit 6.13


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”), dated as of _____________, 20__, is by
and between _____________________, a ___________________ (the “Subsidiary”), and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of Coeur
Mining, Inc. by and among COEUR MINING, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent.  All of the defined terms in the Credit Agreement are
incorporated herein by reference.


The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.


Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:


1.          The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement.  The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement.  Without
limiting the generality of the foregoing terms of this paragraph 1, the
Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article X
of the Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.


2.          The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement.  The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement.  Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Security Agreement), a continuing security interest in, and
a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary.  The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the Security
Agreement), that:


(i)          The Subsidiary’s chief executive office, tax payer identification
number, organization identification number, and chief place of business are (and
for the prior four months have been) located at the locations set forth on
Schedule 1 attached hereto and the Subsidiary keeps its books and records at
such locations.


(ii)          The location of all owned and leased real property of the
Subsidiary is as shown on Schedule 2 attached hereto.



--------------------------------------------------------------------------------

(iii)          The Subsidiary’s legal name and jurisdiction of organization is
as shown in this Agreement and the Subsidiary has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 3 attached
hereto.


(iv)          The patents, copyrights, and trademarks listed on Schedule 4
attached hereto constitute all of the registrations and applications for the
patents, copyrights and trademarks owned by the Subsidiary.


(v)          Schedule 5 attached hereto sets forth a complete and accurate list
of (i) any Pledged Equity owned by the Subsidiary that is required to be pledged
and delivered to the Administrative Agent pursuant to the Security Agreement and
(ii) any Instruments, Documents and Tangible Chattel Paper constituting
Collateral owned by the Subsidiary that are required to be pledged and delivered
to the Administrative Agent pursuant to Section 4(a)(i) of the Security
Agreement.


3.          The address of the Subsidiary for purposes of all notices and other
communications is ____________________, ______________, Attention of
______________ (Facsimile No. ____________).


4.          The Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Subsidiary under Article X of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.


5.          This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


6.          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.


IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.







 
[SUBSIDIARY]
       
By:
   
Name:
   
Title:
               
Acknowledged and accepted:
       
BANK OF AMERICA, N.A.,
 
as Administrative Agent
       
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------

Schedule 1
TO FORM OF JOINDER AGREEMENT


[Chief Executive Office, Tax Identification Number, Organization Identification
Number
 and Chief Place of Business of Subsidiary]

--------------------------------------------------------------------------------

Schedule 2
TO FORM OF JOINDER AGREEMENT


[Owned and Leased Real Property]

--------------------------------------------------------------------------------

Schedule 3
TO FORM OF JOINDER AGREEMENT


[Tradenames]

--------------------------------------------------------------------------------

Schedule 4
TO FORM OF JOINDER AGREEMENT


[Patents, Copyrights, and Trademarks]

--------------------------------------------------------------------------------

Schedule 5
TO FORM OF JOINDER AGREEMENT


[Pledged Equity, Instruments, Documents and Tangible Chattel Paper]

--------------------------------------------------------------------------------





Exhibit 11.06(b)


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
       
[Assignor [is][is not] a Defaulting Lender.]
         
2.
Assignee:
       
[and is an Affiliate/Approved Fund of [identify Lender]5]
       
3.
Borrower:
Coeur Mining, Inc., a Delaware corporation
       
4.
Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
       
5.
Credit Agreement:
Credit Agreement dated as of September 29, 2017 among the Borrower, the
Guarantors party thereto, the Lenders parties thereto and Bank of America, N.A.,
as Administrative Agent
       
6.
Assigned Interest:
   



Facility Assigned6
Aggregate Amount of
Revolving
Commitment/Loans for all Lenders*
Amount of Revolving
Commitment/Loans
Assigned*
Percentage Assigned of
Revolving Commitment/Loans7
Revolving Commitments / Revolving Loans
$
$
%






--------------------------------------------------------------------------------

5 Select as applicable.
6 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)
See Attached.
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
7 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------



[7.          Trade Date:          ______________]8


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
     
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
  Title:



[Consented to and]9 Accepted:
         
BANK OF AMERICA, N.A. as
   
Agent
         
By
        
Title:
         
[Consented to:] 10
           
[BANK OF AMERICA, N.A., as L/C Issuer][ and Swing Line Lender]
         
By
        
Title:
         
[COEUR MINING, INC.]
         
By
        
Title:
 






--------------------------------------------------------------------------------

8 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
9 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
10 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement

--------------------------------------------------------------------------------



ANNEX 1




STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.  The Assignee
represents and warrants as of the Effective Date that it is not (A) an employee
benefit plan subject to Title I of ERISA, (B) a plan or account subject to
Section 4975 of the Code, (C) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code, or (D) a “governmental
plan” within the meaning of ERISA.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

--------------------------------------------------------------------------------





Exhibit 11.06(b)(iv)


FORM OF ADMINISTRATIVE QUESTIONNAIRE
 
_________________________
See Attached.
 



--------------------------------------------------------------------------------